 

EXhibit 10.2

MIZUHO SECURITIES USA INC.

Sublandlord

and

TRANS-LUX CORPORATION

Subtenant










_______________________________________________________________

SUBLEASE



_______________________________________________________________

Dated as of August 6, 2014

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TABLE OF CONTENTS

 







1

Term

1

2

Annual Fixed Rent and Additional Charges

2

3

Quiet Enjoyment; Use of the Sublease Premises

5

4

Incorporation of Overlease Terms.

5

5

Non-Applicability of Certain Provisions of the Overlease.

7

6

Sublease Subject to Overlease.

8

7

Provision of Services; Overlandlord Actions

10

8

Compliance with Laws

10

9

Alterations

11

10

Intentionally Omitted

11

11

Insurance

11

12

Non-Liability and Indemnification.

12

13

Access; Change in Facilities

13

14

Damage or Destruction

13

15

Eminent Domain

13

16

At End of Term

14

17

Intentionally Omitted

15

18

Rules and Regulations

15

19

Estoppel Certificates.

15

20

No Personal Liability

16

21

No Recording

16

22

No Assignment or Subletting

16

23

Brokerage

21

24

Assignment of the Overlease

21

25

Notices and Cure Periods; Conditions of Limitation and Remedies

21

26

Condition of the Sublease Premises

23

27

Security

24

28

Miscellaneous

25

29

Valid Authority

26

30

Failure to Give Possession

26

31

Consent of Overlandlord under the Overlease

26

 

EXHIBIT A – Floor Plan of Sublease Premises

EXHIBIT B – Overlease
EXHIBIT C – Form of Letter of Credit

EXHIBIT D – Sublandlord’s Work

 

-i- 

 

--------------------------------------------------------------------------------

 

 

SUBLEASE

AGREEMENT OF SUBLEASE (“Sublease”) dated as of the 6th day of August, 2014, by
and between Mizuho Securities USA Inc., a Delaware corporation having its
principal office at 320 Park Avenue, New York, New York 10022 (“Sublandlord”),
and Trans-Lux Corporation, a Delaware corporation having its principal office at
950 Third Avenue, Suite 2804, New York, New York  10022 (“Subtenant”, and
together with Sublandlord, the “Parties”). 

W I T N E S S  E T H: 

                        WHEREAS, by Agreement of Lease dated as of September 28,
2007, between Park Avenue Properties Associates LLC (“Overlandlord”), as
landlord, and The Bridgeford Group, Inc., A Mizuho Company, Sublandlord’s
predecessor-in-interest, as tenant (the “Overlease”), Sublandlord a portion of
the 20th floor (the “Premises”) in the building (the “Building”) located at 445
Park Avenue, New York, New York for a term to expire on November 30, 2017
(subject to earlier termination in accordance with the terms thereof); and

 

                        WHEREAS, Subtenant desires to sublet from Sublandlord
the entire Premises, as more particularly shown on the floor plan annexed hereto
and made a part hereof as Exhibit A  (the “Sublease Premises”), upon the terms
and subject to the provisions and conditions hereinafter set forth;

 

NOW, THEREFORE, the Parties hereto, in consideration of the mutual covenants,
conditions and agreements hereinafter contained, do hereby agree as follows: 


1.                  TERM. 


A.                SUBLANDLORD HEREBY SUBLETS THE SUBLEASE PREMISES TO SUBTENANT,
AND SUBTENANT HEREBY HIRES THE SUBLEASE PREMISES FROM SUBLANDLORD, FOR A TERM
(THE “TERM”) WHICH SHALL COMMENCE ON THE DATE (THE “COMMENCEMENT DATE”) THAT
SHALL BE THE LATEST TO OCCUR OF (I) THE EXECUTION AND DELIVERY OF THIS SUBLEASE
BY THE PARTIES HERETO, (II) THE DATE THAT OVERLANDLORD SHALL HAVE CONSENTED TO
THIS SUBLEASE, AND (III) DELIVERY OF THE SUBLEASE PREMISES TO SUBTENANT WITH
SUBLANDLORD’S WORK (AS HEREINAFTER DEFINED) HAVING BEEN SUBSTANTIALLY COMPLETED,
AND WHICH SHALL END ON NOVEMBER 29, 2017 (THE “EXPIRATION DATE”), UNLESS SOONER
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SUBLEASE.  FOR THE PURPOSES
OF THIS SUBPARAGRAPH 1A, SUBLANDLORD’S WORK SHALL BE DEEMED SUBSTANTIALLY
COMPLETED WHEN SUCH WORK SHALL HAVE BEEN PERFORMED BY SUBLANDLORD EXCEPT FOR
MINOR DETAILS OF CONSTRUCTION, DECORATION AND MECHANICAL ADJUSTMENTS, IF ANY,
THE NON-COMPLETION OF WHICH DOES NOT INTERFERE (OTHER THAN TO A DE MINIMIS
EXTENT) WITH SUBTENANT'S USE OF THE SUBLEASE PREMISES FOR THE ORDINARY CONDUCT
OF SUBTENANT'S BUSINESS AND FOR THE PROSECUTION OF SUBTENANT’S WORK OR ANY OTHER
ALTERATIONS (COLLECTIVELY, "PUNCH LIST ITEMS"); IT BEING AGREED THAT SUBLANDLORD
SHALL NEVERTHELESS PROMPTLY AND DILIGENTLY COMPLETE THE PUNCH LIST ITEMS
FOLLOWING THE COMMENCEMENT DATE. 


B.                 SUBTENANT AGREES TO ACCEPT POSSESSION OF THE SUBLEASE
PREMISES AND ALL EQUIPMENT, FURNISHINGS AND FIXTURES THEREIN, IF ANY, IN "AS IS"
AND "WHERE IS" AND BROOM CLEAN CONDITION ON THE COMMENCEMENT DATE, SUBJECT TO
THE PERFORMANCE BY SUBLANDLORD OF THE WORK SPECIFIED IN EXHIBIT "D" WHICH IS
ANNEXED HERETO AND MADE A PART HEREOF ("SUBLANDLORD'S WORK").  EXCEPT FOR
SUBLANDLORD'S WORK, SUBLANDLORD SHALL NOT BE OBLIGATED TO PERFORM ANY WORK
WHATSOEVER TO PREPARE THE SUBLEASE PREMISES FOR SUBTENANT.  ALL MATERIALS, WORK,
LABOR, FIXTURES AND INSTALLATIONS REQUIRED FOR COMPLETION OF THE SUBLEASE
PREMISES AND THE OPERATION OF SUBTENANT'S BUSINESS THEREAT (OTHER THAN
SUBLANDLORD’S WORK) SHALL (SUBJECT TO THE PROVISIONS OF ARTICLE 9 BELOW) BE
PROMPTLY FURNISHED AND PERFORMED BY SUBTENANT, AT SUBTENANT'S OWN COST AND
EXPENSE. 

-1-

--------------------------------------------------------------------------------

 


C.                 SUBTENANT SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SUBTENANT
HAS APPROVED (X) THE SCOPE OF WORK TO BE PERFORMED BY SUBLANDLORD AS PART OF
SUBLANDLORD’S WORK, AND (Y) THE MATERIALS TO BE USED BY SUBLANDLORD IN
PERFORMING SUBLANDLORD’S WORK.


D.                SIMULTANEOUSLY WITH THE EXECUTION HEREOF BY SUBLANDLORD,
SUBLANDLORD SHALL DELIVER TO SUBTENANT A CHECK MADE PAYABLE TO SUBTENANT IN THE
AMOUNT OF $1,050.00, WHICH AMOUNT SUBTENANT HEREBY COVENANTS AND AGREES TO APPLY
TOWARD THE COST OF DOING CERTAIN WORK IN THE EXISTING PANTRY AREA IN THE
SUBLEASE PREMISES, WITH SUCH WORK TO BE PERFORMED BY SUBTENANT.  NOTHING
CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE DEEMED TO CONSTITUTE
SUBLANDLORD’S APPROVAL OF OR CONSENT TO SUCH WORK, SUBTENANT HEREBY EXPRESSLY
ACKNOWLEDGING AND AGREEING THAT SUBTENANT, PRIOR TO PERFORMING SUCH WORK, SHALL
BE RESPONSIBLE FOR OBTAINING ANY AND ALL NECESSARY APPROVALS OF SUCH WORK IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS SUBLEASE, NOR SHALL SUBTENANT’S
FAILURE TO PERFORM SUCH WORK OR DELAY IN PERFORMING SUCH WORK DELAY OR OTHERWISE
IMPACT THE OCCURRENCE OF THE COMMENCEMENT DATE.


2.                  ANNUAL FIXED RENT AND ADDITIONAL CHARGES.  


A.                SUBTENANT COVENANTS AND AGREES THAT, DURING AND THROUGHOUT THE
ENTIRE TERM, SUBTENANT SHALL PAY TO SUBLANDLORD, ANNUAL FIXED RENT (“FIXED
RENT”) IN THE AMOUNT OF US$223,449.00 PER ANNUM (IN MONTHLY INSTALLMENTS OF
US$18,620.75) DURING AND FOR THE PERIOD COMMENCING ON THE COMMENCEMENT DATE AND
CONTINUING THROUGH AND INCLUDING THE EXPIRATION DATE, WHICH (X) SUBTENANT
COVENANTS AND AGREES TO PAY TO SUBLANDLORD, IN LAWFUL MONEY OF THE UNITED
STATES, IN EQUAL MONTHLY INSTALLMENTS IN ADVANCE AT THE OFFICE OF SUBLANDLORD OR
SUCH OTHER PLACE AS SUBLANDLORD MAY DESIGNATE, ON THE FIFTH BUSINESS DAY PRIOR
TO THE FIRST DAY OF EACH CALENDAR MONTH DURING THE TERM, WITHOUT ANY DEDUCTION,
OFFSET, ABATEMENT, DEFENSE AND/OR COUNTERCLAIM WHATSOEVER, EXCEPT THAT SUBTENANT
SHALL PAY THE FIRST MONTHLY INSTALLMENT OF FIXED RENT SIMULTANEOUSLY WITH THE
EXECUTION AND DELIVERY OF THIS SUBLEASE, AND (Y) AMOUNT IS INCLUSIVE OF THE ERIF
(AS DEFINED IN THE OVERLEASE).  THE MONTHLY INSTALLMENT OF FIXED RENT PAYABLE ON
ACCOUNT OF ANY PARTIAL CALENDAR MONTH DURING THE TERM, IF ANY, SHALL BE
PRORATED, AND, IF THE COMMENCEMENT DATE SHALL OCCUR ON OTHER THAN THE FIRST DAY
OF A CALENDAR MONTH, THE PRORATED INSTALLMENT OF FIXED RENT DUE FOR THE MONTH IN
WHICH THE COMMENCEMENT DATE SHALL OCCUR SHALL BE PAID TOGETHER WITH THE NEXT DUE
MONTHLY INSTALLMENT OF FIXED RENT.  SUBTENANT SPECIFICALLY ACKNOWLEDGES AND
AGREES THAT THE FIXED RENT IS SUBJECT TO ADJUSTMENT AS A RESULT OF ANY CHANGES
TO THE ERIF IN ACCORDANCE WITH THE PROVISIONS OF THE OVERLEASE.

-2- 

 

--------------------------------------------------------------------------------

 

 


B.                 IN ADDITION TO THE FIXED RENT PAYABLE HEREUNDER, SUBTENANT
COVENANTS TO PAY, FOR EACH COMPARISON YEAR (AS HEREINAFTER DEFINED), ANY PART OF
WHICH SHALL OCCUR DURING THE TERM, AS ADDITIONAL RENT (“ADDITIONAL CHARGES”),
WITHOUT ANY DEDUCTION, OFFSET, ABATEMENT, DEFENSE AND/OR COUNTERCLAIM
WHATSOEVER:  (I) AN AMOUNT (THE “OPERATING EXPENSE PAYMENT”) EQUAL TO
SUBTENANT’S PROPORTIONATE SHARE (AS HEREINAFTER DEFINED) OF THE AMOUNT, IF ANY,
BY WHICH THE OVERLEASE OPERATING EXPENSES (AS HEREINAFTER DEFINED) FOR SUCH
COMPARISON YEAR SHALL EXCEED THE BASE OPERATING EXPENSES (AS HEREINAFTER
DEFINED); PROVIDED, HOWEVER, THAT IF THE COMMENCEMENT DATE SHALL OCCUR OTHER
THAN ON THE FIRST DAY OF A COMPARISON YEAR OR IF THE TERM SHALL EXPIRE OR BE
SOONER TERMINATED ON OTHER THAN THE LAST DAY OF A COMPARISON YEAR, THEN THE
OPERATING EXPENSE PAYMENT IN RESPECT THEREOF SHALL BE PRORATED TO CORRESPOND TO
THAT PORTION OF SUCH COMPARISON YEAR OCCURRING WITHIN THE TERM; (II) AN AMOUNT
(THE “SUBTENANT TAX PAYMENT”) EQUAL TO SUBTENANT’S PROPORTIONATE SHARE (AS
HEREINAFTER DEFINED) OF THE AMOUNT, IF ANY, BY WHICH REAL ESTATE TAXES (AS
HEREINAFTER DEFINED) FOR SUCH COMPARISON YEAR SHALL EXCEED THE BASE TAXES (AS
HEREINAFTER DEFINED); PROVIDED, HOWEVER, THAT IF THE COMMENCEMENT DATE SHALL
OCCUR OTHER THAN ON THE FIRST DAY OF A COMPARISON YEAR OR IF THE TERM SHALL
EXPIRE OR BE SOONER TERMINATED ON OTHER THAN THE LAST DAY OF A COMPARISON YEAR,
THEN THE SUBTENANT TAX PAYMENT IN RESPECT THEREOF SHALL BE PRORATED TO
CORRESPOND TO THAT PORTION OF SUCH COMPARISON YEAR OCCURRING WITHIN THE TERM AND
(III) ALL OTHER AMOUNTS THAT ARE REQUIRED TO BE PAID AS ADDITIONAL RENT TO
OVERLANDLORD PURSUANT TO THE OVERLEASE AND WHICH ARE PAYABLE WITH RESPECT TO THE
SUBLEASE PREMISES FOR PERIODS OCCURRING WHOLLY OR IN PART WITHIN THE TERM.


C.                 AS USED HEREIN:

(I)                   “BASE OPERATING EXPENSES” SHALL MEAN THE OVERLEASE
OPERATING EXPENSES FOR THE 2014 CALENDAR YEAR.

(II)               “BASE TAX YEAR” SHALL MEAN THE FISCAL YEAR COMMENCING JULY 1,
2014 AND ENDING JUNE 30, 2015, AND “BASE TAXES” SHALL MEAN THE REAL ESTATE TAXES
PAYABLE FOR THE BASE TAX YEAR.

(III)             “COMPARISON YEAR” SHALL MEAN (I) WITH RESPECT TO REAL ESTATE
TAXES, EACH FISCAL YEAR (SUBSEQUENT TO THE BASE TAX YEAR AND WHETHER WHOLLY OR
PARTIALLY WITHIN THE TERM OF THIS SUBLEASE) COMMENCING ON JULY 1 AND ENDING ON
JUNE 30, AND (II) WITH RESPECT TO OVERLEASE OPERATING EXPENSES, EACH CALENDAR
YEAR WHOLLY OR PARTIALLY WITHIN THE TERM OF THIS SUBLEASE. 

(IV)             “OVERLEASE OPERATING EXPENSES” SHALL MEAN THE “OPERATING
EXPENSES” AS DEFINED IN THE OVERLEASE.

(V)               “SUBTENANT’S PROPORTIONATE SHARE” SHALL MEAN 1.14%, SUBTENANT
EXPRESSLY ACKNOWLEDGING AND AGREEING THAT SUBTENANT’S PROPORTIONATE SHARE SHALL
BE 100 PERCENT OF THE “TENANT’S SHARE” UNDER THE OVERLEASE. 

(VI)             “REAL ESTATE TAXES” SHALL HAVE THE MEANING ASCRIBED THERETO IN
THE OVERLEASE.


D.                SUBLANDLORD SHALL FURNISH TO SUBTENANT COPIES OF ALL TAX
STATEMENTS, ADJUSTED TAX STATEMENTS, LANDLORD’S STATEMENTS AND ANY OTHER
STATEMENTS PREPARED BY OR ON BEHALF OF OVERLANDLORD RELATING TO OVERLANDLORD’S
CALCULATION OF REAL ESTATE TAXES AND OVERLEASE OPERATING EXPENSES IF AND TO THE
EXTENT RECEIVED BY SUBLANDLORD FROM OVERLANDLORD.

-3- 

 

--------------------------------------------------------------------------------

 

 


E.                 SUBTENANT SHALL PAY ALL ADDITIONAL CHARGES PAYABLE UNDER SAID
SUBPARAGRAPH 2B DIRECTLY TO SUBLANDLORD AT LEAST FIVE BUSINESS DAYS PRIOR TO THE
RESPECTIVE DUE DATES UNDER THE OVERLEASE FOR THE PAYMENT OF SUCH CHARGES.


F.                  SUBJECT TO THE PROVISIONS OF SUBPARAGRAPH 2G BELOW, ALL
PAYMENTS OF FIXED RENT AND ADDITIONAL CHARGES (FIXED RENT AND ADDITIONAL CHARGES
ARE COLLECTIVELY REFERRED TO HEREIN AS “RENT”) SHALL BE MADE BY GOOD AND
SUFFICIENT CHECK (SUBJECT TO COLLECTION) CURRENTLY DATED, DRAWN ON A BANK WHICH
IS A MEMBER OF THE NEW YORK CLEARING HOUSE OR ANY SUCCESSOR THERETO, ISSUED
DIRECTLY FROM SUBTENANT, WITHOUT ENDORSEMENTS, TO THE ORDER OF SUBLANDLORD. 


G.                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SUBPARAGRAPH 2F ABOVE, PROVIDED THAT SUBLANDLORD SHALL GIVE SUBTENANT NOT LESS
THAN 30 DAYS’ NOTICE THEREOF (WHICH NOTICE SHALL IDENTIFY A DOMESTIC BANK AND
CONTAIN APPROPRIATE WIRE INSTRUCTIONS), SUBTENANT SHALL PAY ALL FUTURE MONTHLY
INSTALLMENTS OF FIXED RENT AND/OR REGULARLY SCHEDULED ITEMS OF ADDITIONAL
CHARGES (COLLECTIVELY, “RECURRING ADDITIONAL CHARGES”) AT THE OFFICE OF SUCH
DOMESTIC BANK, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS, TO THE
ACCOUNT OF SUBLANDLORD.  ON NOT LESS THAN 30 DAYS’ NOTICE, SUBLANDLORD MAY
THEREAFTER REVISE OR REVOKE SUCH DIRECTION TO PAY FIXED RENT AND/OR RECURRING
ADDITIONAL CHARGES BY WIRE TRANSFER.  IN ADDITION, SUBTENANT MAY ELECT TO PAY
MONTHLY INSTALLMENTS OF FIXED RENT AND/OR RECURRING ADDITIONAL CHARGES AT A
DOMESTIC BANK IDENTIFIED BY SUBLANDLORD, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FEDERAL FUNDS, TO THE ACCOUNT OF SUBLANDLORD.  IF SUBLANDLORD SHALL
DIRECT SUBTENANT TO PAY, OR IF SUBTENANT SHALL HAVE OTHERWISE ELECTED TO PAY,
FIXED RENT AND/OR RECURRING ADDITIONAL CHARGES BY WIRE TRANSFER, THEN SUBTENANT
SHALL NOT BE IN DEFAULT OF SUBTENANT’S OBLIGATION TO PAY FIXED RENT AND/OR
RECURRING ADDITIONAL CHARGES, NOR SHALL ANY INTEREST BE IMPOSED, IF AND FOR SO
LONG AS SUBTENANT SHALL TIMELY COMPLY WITH SUBLANDLORD’S WIRE INSTRUCTIONS IN
CONNECTION WITH SUCH PAYMENTS.  ACCORDINGLY, IF SUBTENANT SHALL HAVE TIMELY
COMPLIED WITH SUBLANDLORD’S INSTRUCTIONS PERTAINING TO A WIRE TRANSFER, BUT THE
FUNDS SHALL THEREAFTER HAVE BEEN MISDIRECTED OR NOT ACCOUNTED FOR PROPERLY BY
THE RECIPIENT BANK DESIGNATED BY SUBLANDLORD, THEN THE SAME SHALL NOT RELIEVE
SUBTENANT’S OBLIGATION TO MAKE THE PAYMENT SO WIRED, BUT SHALL TOLL THE DUE DATE
FOR SUCH PAYMENT UNTIL THE WIRED FUNDS SHALL HAVE BEEN LOCATED.  HOWEVER, FOR
ALL OTHER PURPOSES UNDER THIS SUBLEASE:  (I) SUBLANDLORD SHALL NOT BE DEEMED TO
HAVE ACCEPTED SUCH PAYMENT UNTIL 30 DAYS’ AFTER THE DATE ON WHICH SUCH FUNDS
SHALL HAVE ACTUALLY BEEN DEPOSITED IN SUBLANDLORD’S ACCOUNT AT SAID BANK, AND
(II) SUBLANDLORD SHALL BE DEEMED TO HAVE ACCEPTED SUCH PAYMENT IF (AND ONLY IF)
WITHIN SAID 30 DAY PERIOD, SUBLANDLORD SHALL NOT HAVE REFUNDED (OR ATTEMPTED TO
REFUND) SUCH PAYMENT TO SUBTENANT.


H.                IN THE EVENT THAT ADDITIONAL RENT IS DUE UNDER THE OVERLEASE
WITH RESPECT TO ANY PERIOD THAT PRECEDES THE COMMENCEMENT DATE OR FOLLOWS THE
EXPIRATION DATE, SUBTENANT’S OBLIGATIONS HEREUNDER ON ACCOUNT OF SUCH ADDITIONAL
RENT SHALL BE APPROPRIATELY PRORATED. 


I.                   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SUBLEASE, ALL SUMS OF MONEY, OTHER THAN FIXED RENT, AS SHALL BECOME DUE AND
PAYABLE BY SUBTENANT TO SUBLANDLORD UNDER THIS SUBLEASE SHALL BE DEEMED TO BE
ADDITIONAL CHARGES, AND SUBLANDLORD SHALL HAVE THE SAME RIGHTS AND REMEDIES IN
THE EVENT OF NON-PAYMENT OF ADDITIONAL CHARGES AS ARE AVAILABLE TO SUBLANDLORD
FOR THE NON-PAYMENT OF FIXED RENT.

-4- 

 

--------------------------------------------------------------------------------

 

 


J.                   NOTWITHSTANDING ANYTHING TO THE CONTRARY PROVIDED IN
SUBPARAGRAPH 2A ABOVE, PROVIDED THAT SUBTENANT SHALL NOT THEN BE IN DEFAULT
(AFTER NOTICE AND THE EXPIRATION OF THE APPLICABLE CURE PERIOD) WITH RESPECT TO
ANY OF SUBTENANT’S OBLIGATIONS UNDER THIS SUBLEASE, SUBLANDLORD HEREBY
CONDITIONALLY EXCUSES SUBTENANT’S OBLIGATION TO PAY FIXED RENT FOR THE SEPTEMBER
2017, OCTOBER 2017 AND NOVEMBER 2017 CALENDAR MONTHS.  IF, AT ANY TIME DURING
THE TERM, SUBTENANT SHALL BE IN DEFAULT BEYOND THE EXPIRATION OF THE APPLICABLE
CURE PERIOD (IF ANY) WITH RESPECT TO (X) SUBTENANT’S OBLIGATION TO PAY FIXED
RENT AND ADDITIONAL CHARGES HEREUNDER, OR (Y) ANY OTHER MATERIAL OBLIGATION OF
SUBTENANT HEREUNDER, THEN THE TOTAL SUM OF SUCH FIXED RENT SO CONDITIONALLY
EXCUSED SHALL BECOME DUE AND PAYABLE DURING SUCH CALENDAR MONTHS BY SUBTENANT TO
SUBLANDLORD.  NOTWITHSTANDING THE FOREGOING, IF SUBTENANT SHALL DEFAULT BEYOND
THE EXPIRATION OF THE APPLICABLE CURE PERIOD (IF ANY) WITH RESPECT TO ANY OF THE
OBLIGATIONS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE, BUT SHALL PROMPTLY
THEREAFTER CURE SUCH DEFAULT AND REIMBURSE SUBLANDLORD ANY AMOUNTS DUE
SUBLANDLORD IN CONNECTION WITH SUCH DEFAULT, THEN SUBLANDLORD’S EXCUSAL OF FIXED
RENT FOR SUCH CALENDAR MONTHS SHALL BE REINSTATED.  IF, AS OF THE EXPIRATION
DATE, SUBTENANT SHALL NOT BE IN DEFAULT BEYOND THE EXPIRATION OF THE APPLICABLE
CURE PERIOD (IF ANY) IN THE PERFORMANCE OF ANY OF SUBTENANT’S OBLIGATIONS UNDER
THIS SUBLEASE, SUBLANDLORD SHALL WAIVE PAYMENT OF ALL SUCH FIXED RENT SO
CONDITIONALLY EXCUSED.


3.                  QUIET ENJOYMENT; USE OF THE SUBLEASE PREMISES.  SUBTENANT
MAY PEACEFULLY HAVE, HOLD AND ENJOY THE SUBLEASE PREMISES, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS SUBLEASE AND THOSE PROVISIONS OF THE OVERLEASE
INCORPORATED HEREIN BY REFERENCE, AND ANY LEASES AND/OR MORTGAGES AFFECTING THE
BUILDING OR THE OVERLEASE, PROVIDED THAT SUBTENANT PAYS THE FIXED RENT AND ALL
ADDITIONAL CHARGES AND OTHER CHARGES HEREIN RECITED TO BE PAID BY SUBTENANT AND
PERFORMS ALL OF SUBTENANT’S COVENANTS AND AGREEMENTS HEREIN AND IN THE OVERLEASE
(AS THE SAME ARE INCORPORATED HEREIN).  SUBTENANT SHALL USE AND OCCUPY THE
SUBLEASE PREMISES FOR GENERAL AND EXECUTIVE OFFICES IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE OVERLEASE (THE “PERMITTED USE”), AND FOR NO OTHER PURPOSE,
AND FURTHER COVENANTS NOT TO DO ANY ACT WHICH WILL RESULT IN A VIOLATION OF THE
OVERLEASE.


4.                  INCORPORATION OF OVERLEASE TERMS. 


A.                ALL CAPITALIZED AND OTHER TERMS NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE OVERLEASE, UNLESS THE CONTEXT
CLEARLY REQUIRES OTHERWISE.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS AND
CONDITIONS OF THIS SUBLEASE AND THE TERMS AND CONDITIONS OF THE OVERLEASE, THEN,
AS BETWEEN SUBLANDLORD AND SUBTENANT, THE TERMS AND CONDITIONS OF THIS SUBLEASE
SHALL CONTROL AND PREVAIL. 

-5- 

 

--------------------------------------------------------------------------------

 

 


B.                 EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED, ALL OF THE
TERMS, PROVISIONS, COVENANTS AND CONDITIONS CONTAINED IN THE OVERLEASE ARE
HEREBY MADE A PART HEREOF.  THE RIGHTS AND OBLIGATIONS CONTAINED IN THE
OVERLEASE ARE, DURING THE TERM OF THIS SUBLETTING, HEREBY IMPOSED UPON THE
RESPECTIVE PARTIES HERETO, WITH SUBLANDLORD BEING SUBSTITUTED FOR “LANDLORD”,
AND SUBTENANT BEING SUBSTITUTED FOR “TENANT”, WITH RESPECT TO THE OVERLEASE;
PROVIDED, HOWEVER, THAT SUBLANDLORD SHALL NOT BE LIABLE TO SUBTENANT FOR ANY
FAILURE IN PERFORMANCE RESULTING FROM THE FAILURE IN PERFORMANCE BY OVERLANDLORD
UNDER THE OVERLEASE OF THE CORRESPONDING COVENANT OF THE OVERLEASE, AND
SUBLANDLORD’S OBLIGATIONS HEREUNDER ARE ACCORDINGLY CONDITIONAL WHERE SUCH
OBLIGATIONS REQUIRE SUCH PARALLEL PERFORMANCE BY OVERLANDLORD.  IT IS EXPRESSLY
AGREED THAT SUBLANDLORD SHALL NOT BE OBLIGATED TO PERFORM ANY OBLIGATION WHICH
IS THE OBLIGATION OF OVERLANDLORD UNDER THE OVERLEASE.  SUBLANDLORD SHALL HAVE
NO LIABILITY TO SUBTENANT BY REASON OF THE DEFAULT OF OVERLANDLORD UNDER THE
OVERLEASE.  SUBTENANT RECOGNIZES THAT SUBLANDLORD IS NOT IN A POSITION AND SHALL
NOT BE REQUIRED TO RENDER ANY OF THE SERVICES OR UTILITIES, TO MAKE REPAIRS,
REPLACEMENTS, RESTORATIONS, ALTERATIONS OR IMPROVEMENTS OR TO PERFORM ANY OF THE
OBLIGATIONS REQUIRED OF OVERLANDLORD BY THE TERMS OF THE OVERLEASE.  SUBTENANT
ALSO RECOGNIZES THAT ANY REPRESENTATIONS, WARRANTIES AND/OR COVENANTS THAT ARE
MADE BY OVERLANDLORD TO SUBLANDLORD IN THE OVERLEASE AND, BY VIRTUE OF THIS
SUBPARAGRAPH 4B, INCORPORATED HEREIN, SHALL, AS BETWEEN SUBLANDLORD AND
SUBTENANT, BE BASED SOLELY ON THE REPRESENTATIONS, WARRANTIES AND COVENANTS MADE
BY OVERLANDLORD TO SUBLANDLORD UNDER THE OVERLEASE, AND THAT ANY CERTIFICATIONS
THAT SUBLANDLORD SHALL BE REQUIRED TO DELIVER WITH RESPECT TO ANY SUCH MATTERS
SHALL BE BASED SOLELY ON THE CERTIFICATIONS DELIVERED BY OVERLANDLORD TO
SUBLANDLORD UNDER THE OVERLEASE.  SUBLANDLORD AGREES, HOWEVER, TO USE REASONABLE
EFFORTS TO ENFORCE SUBLANDLORD’S RIGHTS AGAINST OVERLANDLORD UNDER THE OVERLEASE
FOR THE BENEFIT OF SUBTENANT UPON SUBTENANT’S WRITTEN REQUEST THEREFOR (AND TO
FORWARD TO OVERLANDLORD ANY NOTICES OR REQUESTS FOR CONSENT AS SUBTENANT MAY
REASONABLY REQUEST).  SUBTENANT SHALL PROMPTLY REIMBURSE SUBLANDLORD FOR ANY AND
ALL REASONABLE COSTS WHICH SUBLANDLORD SHALL INCUR IN EXPENDING SUCH EFFORTS,
AND SUBTENANT DOES HEREBY INDEMNIFY AND AGREE TO HOLD SUBLANDLORD HARMLESS FROM
AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, DAMAGES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS)
INCURRED BY SUBLANDLORD IN EXPENDING SUCH EFFORTS.  NOTHING CONTAINED IN THIS
SUBPARAGRAPH 4B SHALL REQUIRE SUBLANDLORD TO INSTITUTE ANY SUIT OR ACTION TO
ENFORCE ANY SUCH RIGHTS.  SUBTENANT ACKNOWLEDGES THAT THE FAILURE OF
OVERLANDLORD TO PROVIDE ANY SERVICES OR COMPLY WITH ANY OBLIGATIONS UNDER THE
OVERLEASE SHALL NOT ENTITLE SUBTENANT TO ANY ABATEMENT OR REDUCTION IN RENT
PAYABLE HEREUNDER.


C.                 WHEREVER THE OVERLEASE REFERS TO THE “LEASE”, SUCH REFERENCES
FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO THIS SUBLEASE.


D.                WHEREVER THE OVERLEASE REFERS TO THE “LANDLORD”, SUCH
REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO “SUBLANDLORD”
(EXCEPT AS OTHERWISE PROVIDED HEREIN).


E.                 WHEREVER THE OVERLEASE REFERS TO THE “TENANT”, SUCH
REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO “SUBTENANT”).


F.                  WHEREVER THE OVERLEASE REFERS TO THE “DEMISED PREMISES”,
SUCH REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO THE SUBLEASE
PREMISES.


G.                WHEREVER THE OVERLEASE REFERS TO “BASE RENT”, SUCH REFERENCES
FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO FIXED RENT.


H.                WHEREVER THE OVERLEASE REFERS TO “ADDITIONAL RENT”, SUCH
REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO ADDITIONAL
CHARGES.


I.                   WHEREVER THE OVERLEASE REFERS TO “OPERATING EXPENSES”, SUCH
REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO OVERLEASE
OPERATING EXPENSES.

 

-6- 

 

--------------------------------------------------------------------------------

 

 


J.                   WHEREVER THE OVERLEASE REFERS TO “TENANT’S SHARE” OR
“TENANT’S PROPORTIONATE SHARE”, SUCH REFERENCES FOR THE PURPOSES HEREOF SHALL BE
DEEMED TO REFER TO SUBTENANT’S PROPORTIONATE SHARE.


K.                WHEREVER THE OVERLEASE REFERS TO “OPERATING EXPENSE ESCALATION
YEAR”, SUCH REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO A
COMPARISON YEAR.


L.                 WHEREVER THE OVERLEASE REFERS TO THE “REAL ESTATE TAX BASE
YEAR”, SUCH REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO THE
BASE TAX YEAR.


M.               WHEREVER THE OVERLEASE REFERS TO THE “BASE OPERATING EXPENSE
YEAR”, SUCH REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO THE
BASE OPERATING EXPENSES.


N.                ALL REFERENCES IN THE OVERLEASE TO THE “RENT COMMENCEMENT
DATE” SHALL BE DEEMED DELETED.


O.                ALL REFERENCES IN THE OVERLEASE TO THE “BROKER” SHALL BE
DEEMED TO MEAN JONES LANG LASALLE BROKERAGE, INC. AND BLOOM REAL ESTATE GROUP
LLC.


P.                  WHEREVER THE OVERLEASE REFERS TO “TENANT’S BUSINESS”, SUCH
REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO MEAN THE DESIGN,
MANUFACTURE AND SALE OF LED DIGITAL SIGNAGE DISPLAY AND LED LIGHTING SOLUTIONS.


Q.                WHEREVER THE OVERLEASE REFERS TO THE “TERM END DATE”, SUCH
REFERENCES FOR THE PURPOSES HEREOF SHALL BE DEEMED TO MEAN NOVEMBER 29, 2017.


R.                 WHEREVER THE OVERLEASE REFERS TO A “NOTICE” OR OTHER
COMMUNICATIONS OR DELIVERIES TO BE GIVEN OR MADE BY A PARTY, SUCH REFERENCES FOR
THE PURPOSES HEREOF SHALL BE DEEMED TO REFER TO A NOTICE DESCRIBED IN
SUBPARAGRAPH 25A OF THIS SUBLEASE. 


S.                  SUBLANDLORD REPRESENTS THAT, TO THE BEST KNOWLEDGE OF
SUBLANDLORD, AS OF THE DATE HEREOF, THE OVERLEASE ANNEXED HERETO AS EXHIBIT B 
AND MADE A PART HEREOF IS A TRUE AND COMPLETE COPY OF THE OVERLEASE, EXCEPT AS
TO (A) CERTAIN INTENTIONALLY OMITTED PROVISIONS, WHICH PROVISIONS ARE EXPRESSLY
MADE INAPPLICABLE TO SUBTENANT AND THE SUBLEASE PREMISES, AND (B) AS TO PORTIONS
OF EXHIBIT B THEREOF.


5.                  NON-APPLICABILITY OF CERTAIN PROVISIONS OF THE OVERLEASE. 
THE FOLLOWING PROVISIONS OF THE OVERLEASE SHALL NOT BE INCORPORATED IN THIS
SUBLEASE BY REFERENCE: 

(I)                 THE FOLLOWING DEFINITIONS IN ARTICLE 1 AND ANY AND ALL
REFERENCES THERETO ELSEWHERE IN THE OVERLEASE:  EXISTING LEASE; LANDLORD’S
ACCOUNT; LANDLORD’S WORK; AND SECURITY DEPOSITORY;

(II)               THE FOLLOWING PROVISIONS OF THE OVERLEASE:  ANY AND ALL
REFERENCES TO THE “CONSTRUCTION PERIOD PARTIAL RENT ABATEMENT”; ANY AND ALL
REFERENCES TO THE “TENANT ALLOWANCE”; SECTION 2.01; SECTION 2.02 (OTHER THAN THE
THIRD SENTENCE THEREOF, WHICH IS SPECIFICALLY INCORPORATED BY REFERENCE HEREIN);
THE PHRASE “SUBJECT ONLY TO THE PROVISIONS OF SECTION 7.04 HEREOF” AT THE
BEGINNING OF SECTION 4.01; 5.02; THE PORTION OF THE SIXTH SENTENCE OF SECTION
7.01 BEGINNING WITH THE WORD “EXCEPT” AND CONTINUING THROUGH AND INCLUDING THE
REMAINDER OF SAID SIXTH SENTENCE; THE SEVENTH SENTENCE OF SECTION 7.01; AND
ARTICLE 29.

-7- 

 

--------------------------------------------------------------------------------

 

 


6.                  SUBLEASE SUBJECT TO OVERLEASE.  


A.                THIS SUBLEASE IS EXPRESSLY MADE SUBJECT AND SUBORDINATE TO ALL
OF THE TERMS AND CONDITIONS OF THE OVERLEASE AND TO ALL ITEMS AND MATTERS WHICH
THE OVERLEASE IS SUBJECT AND SUBORDINATE, EXCEPT AS SPECIFICALLY PROVIDED TO THE
CONTRARY IN THIS SUBLEASE, TO THE EXTENT APPLICABLE TO THE SUBLEASE PREMISES. 
SUBTENANT HEREBY ASSUMES AND COVENANTS THAT, THROUGHOUT THE TERM, SUBTENANT
SHALL OBSERVE AND PERFORM, ALL OF THE PROVISIONS OF THE OVERLEASE, TO THE EXTENT
APPLICABLE TO THE SUBLEASE PREMISES, WHICH ARE TO BE OBSERVED AND PERFORMED BY
THE TENANT THEREUNDER.  SUBTENANT COVENANTS THAT SUBTENANT SHALL NOT DO ANY ACT,
MATTER OR THING WHICH WILL BE, RESULT IN, OR CONSTITUTE A VIOLATION OR BREACH OF
OR A DEFAULT UNDER THE OVERLEASE; IT BEING EXPRESSLY AGREED TO BY SUBTENANT THAT
ANY SUCH VIOLATION, BREACH OR DEFAULT SHALL CONSTITUTE A MATERIAL BREACH BY
SUBTENANT OF A SUBSTANTIAL OBLIGATION UNDER THIS SUBLEASE.  SUBTENANT HEREBY
AGREES THAT SUBTENANT SHALL INDEMNIFY AND HOLD SUBLANDLORD HARMLESS FROM AND
AGAINST ALL CLAIMS, LIABILITIES, PENALTIES AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, ARISING FROM OR IN
CONNECTION WITH ANY DEFAULT BY SUBTENANT IN SUBTENANT’S PERFORMANCE OF THOSE
TERMS, COVENANTS AND CONDITIONS OF THE OVERLEASE WHICH ARE OR SHALL BE
APPLICABLE TO SUBTENANT, AS ABOVE PROVIDED, AND ALL AMOUNTS PAYABLE BY SUBTENANT
TO SUBLANDLORD ON ACCOUNT OF SUCH INDEMNITY SHALL BE DEEMED TO BE ADDITIONAL
CHARGES HEREUNDER AND SHALL BE PAYABLE UPON DEMAND.  IN ANY CASE WHERE THE
CONSENT OR APPROVAL OF OVERLANDLORD SHALL BE REQUIRED PURSUANT TO THE OVERLEASE,
SUBLANDLORD’S CONSENT SHALL ALSO BE REQUIRED HEREUNDER. 


B.                 SUBTENANT COVENANTS AND AGREES THAT IF, BY REASON OF A
DEFAULT ON THE PART OF SUBLANDLORD (AS THE TENANT UNDER THE OVERLEASE) UNDER THE
OVERLEASE, THE OVERLEASE OR THE LEASEHOLD ESTATE CREATED THEREUNDER IS
TERMINATED, THEN SUBTENANT WILL, AT THE OPTION OF OVERLANDLORD, WHICH SHALL BE
EXERCISED IN THE SOLE AND ABSOLUTE DISCRETION OF THE OVERLANDLORD, ATTORN TO
OVERLANDLORD ON THE TERMS AND CONDITIONS SET FORTH IN THIS SUBLEASE, AND WILL
RECOGNIZE OVERLANDLORD AS SUBTENANT’S LANDLORD UNDER THIS SUBLEASE, PROVIDED
THAT OVERLANDLORD ACCEPTS SUCH ATTORNMENT, HAVING NO OBLIGATION TO DO SO, IN
WHICH EVENT OVERLANDLORD SHALL ASSUME ALL PROSPECTIVE OBLIGATIONS OF SUBLANDLORD
UNDER THIS SUBLEASE, PROVIDED THAT UNDER NO CIRCUMSTANCES SHALL OVERLANDLORD BE
LIABLE FOR ANY BROKERAGE COMMISSION DUE IN CONNECTION WITH THIS SUBLEASE OR ANY
RENEWAL OR EXTENSION THEREOF, AND OVERLANDLORD SHALL NOT BE (I) LIABLE IN ANY
WAY TO SUBTENANT FOR ANY ACT OR OMISSION, NEGLECT OR DEFAULT ON THE PART OF
SUBLANDLORD UNDER THIS SUBLEASE, (II) RESPONSIBLE FOR ANY MONIES OWING BY, OR ON
DEPOSIT WITH, SUBLANDLORD FOR THE CREDIT OF SUBTENANT, WHETHER IN THE NATURE OF
SECURITY OR OTHERWISE, UNLESS AND TO THE EXTENT SUCH MONIES ARE DELIVERED TO
OVERLANDLORD, (III) SUBJECT TO ANY OFFSET OR COUNTERCLAIM WHICH THERETOFORE
ACCRUED TO SUBTENANT AGAINST SUBLANDLORD, (IV) BOUND BY ANY PREVIOUS PREPAYMENT
OF RENT OR ADDITIONAL RENT FOR MORE THAN ONE MONTH EXCEPT IN THE NATURE OF A
SECURITY DEPOSIT, OR (V) RESPONSIBLE FOR THE PERFORMANCE OR COMPLETION OF ANY
WORK TO BE DONE BY SUBLANDLORD UNDER THIS SUBLEASE TO RENDER THE SUBLEASE
PREMISES READY FOR OCCUPANCY BY SUBTENANT. 


C.                 SUBTENANT AGREES TO BE BOUND, FOR ALL PURPOSES OF THIS
SUBLEASE, BY ANY MODIFICATIONS OR AMENDMENTS TO THE OVERLEASE.  SUBLANDLORD
AGREES NOT TO AMEND OR MODIFY THE OVERLEASE IN ANY WAY THAT WOULD DISCRIMINATE
AGAINST SUBTENANT, OR WHICH WOULD INCREASE SUBTENANT’S MONETARY OBLIGATIONS
HEREUNDER, SHORTEN THE TERM HEREOF OR DECREASE SUBTENANT’S RIGHTS WITH RESPECT
TO THE PERMITTED USE OF THE SUBLEASE PREMISES, OR WHICH WOULD OTHERWISE
MATERIALLY ADVERSELY AFFECT SUBTENANT’S RIGHTS OR OBLIGATIONS HEREUNDER OR
PERMIT THE SAME TO BE CANCELLED OR TERMINATED, WITHOUT SUBTENANT’S PRIOR WRITTEN
CONSENT, PROVIDED, HOWEVER, THAT SUBLANDLORD SHALL HAVE THE RIGHT TO TERMINATE
THIS SUBLEASE, AND THIS SUBLEASE SHALL BE DEEMED TERMINATED, IN THE EVENT THAT
THE OVERLEASE IS TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 10 OR
ARTICLE 11 OF THE OVERLEASE.

 

-8- 

 

--------------------------------------------------------------------------------

 

 


D.                SUBLANDLORD SHALL NOT BE REQUIRED TO DISPUTE ANY
DETERMINATIONS OR OTHER ASSERTIONS OR CLAIMS OF OVERLANDLORD REGARDING THE
OBLIGATIONS OF SUBLANDLORD UNDER THE OVERLEASE FOR WHICH SUBTENANT IS
RESPONSIBLE UNDER THE TERMS OF THIS SUBLEASE.  NOTWITHSTANDING THE FOREGOING,
SUBLANDLORD, AT SUBTENANT’S SOLE COST AND EXPENSE, AGREES UPON WRITTEN REQUEST
FROM SUBTENANT TO PROMPTLY EXERCISE COMMERCIALLY REASONABLE GOOD FAITH EFFORTS
TO TAKE SUCH ACTION AS IS REASONABLY REQUESTED BY SUBTENANT TO DISPUTE ANY SUCH
DETERMINATIONS, ASSERTIONS OR CLAIMS OF OVERLANDLORD OR TO OTHERWISE CAUSE
OVERLANDLORD TO PERFORM ITS OBLIGATIONS UNDER THE OVERLEASE FOR THE BENEFIT OF
SUBTENANT, INCLUDING WITH RESPECT TO THE OBTAINING OF ANY REQUIRED CONSENT OF
OVERLANDLORD.   SUBTENANT SHALL PROMPTLY REIMBURSE SUBLANDLORD FOR ANY AND ALL
OUT-OF-POCKET COSTS WHICH SUBLANDLORD SHALL INCUR IN EXPENDING SUCH EFFORTS ON
BEHALF OF SUBTENANT PURSUANT TO THIS SUBPARAGRAPH 6D (OR PURSUANT TO SUBSECTION
6E BELOW) AND SUBTENANT DOES HEREBY INDEMNIFY AND AGREE TO HOLD SUBLANDLORD
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, DAMAGES, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY SUBLANDLORD IN EXPENDING SUCH EFFORTS.


E.                 IF OVERLANDLORD SHALL DEFAULT UNDER ANY OF THE PROVISIONS OF
THE OVERLEASE, SUCH DEFAULT SHALL NOT CONSTITUTE A DEFAULT BY SUBLANDLORD UNDER
THIS SUBLEASE AND SUBLANDLORD SHALL NOT BE OBLIGATED TO CURE OVERLANDLORD’S
DEFAULT.  EXCEPT AS OTHERWISE PROVIDED IN SUBPARAGRAPH 6D ABOVE OR IN THIS
SUBPARAGRAPH 6E, SUBLANDLORD SHALL HAVE NO OBLIGATION TO ENFORCE ANY RIGHT OR
REMEDY UNDER THE OVERLEASE FOR SUBTENANT’S BENEFIT AND SUBLANDLORD SHALL HAVE NO
LIABILITY TO SUBTENANT FOR ANY DEFAULT UNDER THE OVERLEASE BY OVERLANDLORD, EVEN
IF SUCH DEFAULT CAUSES AN INTERRUPTION OF SERVICES OR UTILITIES SERVING THE
SUBLEASE PREMISES OR TERMINATES THE TERM OF THE OVERLEASE BEFORE ITS SCHEDULED
EXPIRATION.  NOTWITHSTANDING THE FOREGOING, IF OVERLANDLORD DEFAULTS IN ANY OF
ITS OBLIGATIONS UNDER THE OVERLEASE, INCLUDING, WITHOUT LIMITATION, ANY FAILURE
OF OVERLANDLORD TO CONSENT TO A REQUEST BY SUBTENANT, THEN, AFTER WRITTEN
REQUEST FROM SUBTENANT, SUBLANDLORD SHALL, IN ACCORDANCE WITH THIS SUBPARAGRAPH
6E OR SUBPARAGRAPH 6D ABOVE, USE COMMERCIALLY REASONABLE GOOD FAITH EFFORTS TO
TAKE TIMELY AND APPROPRIATE ACTION FOR THE ENFORCEMENT OF SUBLANDLORD’S RIGHTS
AGAINST OVERLANDLORD.  IF SUBLANDLORD HAS USED SUCH COMMERCIALLY REASONABLE GOOD
FAITH EFFORTS AS SET FORTH IN THE PRECEDING SENTENCE, BUT OVERLANDLORD HAS NOT
PERFORMED ITS OBLIGATIONS UNDER THE OVERLEASE, SUBTENANT SHALL HAVE THE RIGHT,
AT SUBTENANT’S SOLE COST AND EXPENSE, TO TAKE ANY LAWFUL ACTION IN ITS OWN NAME
AND, FOR THAT PURPOSE AND ONLY TO SUCH EXTENT, ALL OF THE RIGHTS OF SUBLANDLORD
TO ENFORCE THE OBLIGATIONS OF OVERLANDLORD UNDER THE OVERLEASE ARE HEREBY
CONFERRED UPON AND ARE CONDITIONALLY ASSIGNED TO SUBTENANT AND SUBTENANT HEREBY
IS SUBROGATED TO SUCH RIGHTS (INCLUDING, WITHOUT LIMITATION, THE BENEFIT OF ANY
RECOVERY OR RELIEF); PROVIDED, HOWEVER THAT SUBTENANT SHALL ONLY HAVE SUCH
RIGHTS IF SUBTENANT SHALL NOT BE IN DEFAULT BEYOND APPLICABLE NOTICE AND GRACE
PERIODS UNDER THIS SUBLEASE.  SUBTENANT SHALL INDEMNIFY AND HOLD SUBLANDLORD
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, COSTS, LIABILITY, CLAIMS, DAMAGES,
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS), PENALTIES AND FINES THAT SUBLANDLORD MAY INCUR IN CONNECTION
WITH OR ARISING OUT OF THE TAKING OF ANY SUCH ACTION BY SUBTENANT.

 

-9- 

 

--------------------------------------------------------------------------------

 

 


7.                  PROVISION OF SERVICES; OVERLANDLORD ACTIONS.  


A.                SUBLANDLORD SHALL NOT BE LIABLE FOR ANY DAMAGE OR LOSS,
DIRECTLY OR INDIRECTLY RESULTING FROM, NOR SHALL THE FIXED RENT HEREIN RESERVED
OR ANY ADDITIONAL CHARGES BE ABATED OR A CONSTRUCTIVE OR OTHER EVICTION BE
DEEMED TO HAVE OCCURRED BY REASON OF (X) ANY INSTALLATION, USE OR INTERRUPTION
OF USE OF ANY EQUIPMENT IN CONNECTION WITH THE FURNISHING OR SUPPLYING OF ANY
SERVICES OR (Y) ANY FAILURE OR DELAY IN FURNISHING ANY SERVICES FOR ANY REASON
WHATSOEVER.  NEITHER SUBLANDLORD, NOR ITS EMPLOYEES OR AGENTS SHALL BE LIABLE TO
SUBTENANT FOR ANY DAMAGE, INJURY, LOSS OR CLAIM (INCLUDING CLAIMS FOR THE
INTERRUPTION OF OR LOSS TO SUBTENANT’S BUSINESS) BASED ON OR ARISING OUT OF ANY
CAUSE WHATSOEVER INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:  REPAIR TO ANY
PORTION OF THE SUBLEASE PREMISES; INTERRUPTION IN THE USE OF THE SUBLEASE
PREMISES OR ANY EQUIPMENT THEREIN; ANY ACCIDENT OR DAMAGE RESULTING FROM ANY USE
OR OPERATION (WHETHER BY SUBLANDLORD, SUBTENANT OR ANY OTHER PERSON OR ENTITY)
OF ELEVATORS OR HEATING, COOLING, ELECTRICAL, SEWAGE OR PLUMBING EQUIPMENT OR
APPARATUS; TERMINATION OF THE SUBLEASE TERM BY REASON OF DAMAGE TO OR
CONDEMNATION OF THE SUBLEASE PREMISES IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPHS 15 OR 16 BELOW OR BY REASON OF OVERLANDLORD’S TERMINATION OF THE
PRIME LEASE BY REASON OF SUCH DAMAGE OR CONDEMNATION; FIRE, ROBBERY, THEFT,
VANDALISM, MYSTERIOUS DISAPPEARANCE OR ANY OTHER CASUALTY; ACTIONS OF ANY OTHER
TENANT OR OCCUPANT OF THE BUILDING OR OF ANY OTHER PERSON OR ENTITY; FAILURE OR
INABILITY TO FURNISH ANY SERVICE OR UTILITY; AND LEAKAGE IN ANY PART OF THE
SUBLEASE PREMISES FROM WATER, RAIN, ICE OR SNOW THAT MAY LEAK INTO, OR FLOW
FROM, ANY PART OF THE SUBLEASE PREMISES, OR FROM DRAINS, PIPES OR PLUMBING
FIXTURES IN THE SUBLEASE PREMISES.  ANY PROPERTY PLACED BY SUBTENANT OR ITS
EMPLOYEES, AGENTS, CONTRACTORS, GUESTS OR INVITEES IN OR ABOUT THE SUBLEASE
PREMISES SHALL BE AT THE SOLE RISK OF SUBTENANT, AND SUBLANDLORD SHALL NOT IN
ANY MANNER BE RESPONSIBLE THEREFOR.


B.                 SUBTENANT ACKNOWLEDGES AND AGREES THAT SUBLANDLORD SHALL NOT
BE RESPONSIBLE FOR A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE
OVERLANDLORD UNDER THE OVERLEASE.  IN ADDITION, SUBLANDLORD AND SUBTENANT
ACKNOWLEDGE AND AGREE THAT SUBLANDLORD IS NOT RESPONSIBLE OR LIABLE FOR MAKING
ANY REPAIRS OR OTHERWISE COMPLYING WITH ANY OF OVERLANDLORD’S OBLIGATIONS OR
PROVIDING ANY OF THE SERVICES AND/OR UTILITIES REQUIRED TO BE PROVIDED BY
OVERLANDLORD UNDER THE OVERLEASE.  SUBJECT TO THE PROVISIONS OF SUBPARAGRAPHS 6D
AND 6E ABOVE, SUBTENANT AGREES TO LOOK SOLELY TO OVERLANDLORD FOR THE BREACH OF
SUCH REPRESENTATIONS AND WARRANTIES OR THE MAKING OF SUCH REPAIRS, COMPLYING
WITH SUCH OBLIGATIONS OR PROVIDING ANY SUCH SERVICES AND/OR UTILITIES.


8.                  COMPLIANCE WITH LAWS.  SUPPLEMENTING THE PROVISIONS OF
ARTICLE 5 OF THE OVERLEASE THAT HAVE BEEN INCORPORATED INTO THIS SUBLEASE,
SUBTENANT SHALL PAY ALL COSTS, EXPENSES, FINES, PENALTIES AND DAMAGES WHICH MAY
BE IMPOSED UPON SUBLANDLORD, OVERLANDLORD, AND/OR ANY MORTGAGEE OR GROUND LESSOR
UNDER ANY GROUND OR UNDERLYING LEASE AFFECTING THE BUILDING BY REASON OF OR
ARISING OUT OF SUBTENANT’S FAILURE FULLY AND PROMPTLY TO COMPLY WITH THE
PROVISIONS OF SAID ARTICLE 5 OF THE OVERLEASE.

-10- 

 

--------------------------------------------------------------------------------

 

 


9.                  ALTERATIONS.  MODIFYING (TO THE EXTENT OF ANY INCONSISTENCY
BETWEEN SUCH PROVISIONS AND THIS PARAGRAPH 9) THE PROVISIONS OF ARTICLE 7 OF THE
OVERLEASE THAT HAVE BEEN INCORPORATED INTO THIS SUBLEASE:


A.                ANY AND ALL ALTERATIONS PROPOSED TO BE MADE BY SUBTENANT IN
THE SUBLEASE PREMISES (INCLUDING, WITHOUT LIMITATION, SUBTENANT’S WORK (AS
HEREINAFTER DEFINED)) SHALL BE SUBJECT TO:  (I) SUBLANDLORD’S PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED, PROVIDED THAT (X) SUCH ALTERATION IS NON-STRUCTURAL, AND (Y) SUCH
ALTERATION DOES NOT AFFECT OR INVOLVE ANY PORTION OF THE BUILDING OR THE
BUILDING SYSTEMS OUTSIDE OF THE SUBLEASE PREMISES; AND (II) IF AND TO THE EXTENT
OVERLANDLORD’S CONSENT WOULD BE REQUIRED UNDER THE OVERLEASE IF SUBLANDLORD, AS
TENANT UNDER THE OVERLEASE, WERE MAKING SUCH ALTERATIONS, OVERLANDLORD’S PRIOR
WRITTEN CONSENT.


B.                 IN ANY INSTANCE WHERE OVERLANDLORD’S CONSENT TO AN ALTERATION
PROPOSED TO BE MADE BY SUBTENANT SHALL BE REQUIRED, AND OVERLANDLORD SHALL
WITHHOLD SUCH CONSENT, THEN SUBLANDLORD’S CONSENT TO SUCH ALTERATION SHALL BE
DEEMED WITHHELD, AND SUBLANDLORD SHALL NOT BE DEEMED UNREASONABLE IN WITHHOLDING
SUCH CONSENT.


10.              INTENTIONALLY OMITTED. 


11.              INSURANCE.  MODIFYING (TO THE EXTENT OF ANY INCONSISTENCY
BETWEEN SUCH PROVISIONS AND THIS PARAGRAPH 11) THE PROVISIONS OF ARTICLE 9 OF
THE OVERLEASE:


A.                SUBTENANT SHALL, AT ITS OWN COST AND EXPENSE, OBTAIN, MAINTAIN
AND KEEP IN FORCE DURING THE TERM FOR THE BENEFIT OF SUBLANDLORD, SUBTENANT,
OVERLANDLORD AND SUCH OTHER PARTIES AS ARE NAMED IN THE OVERLEASE, THE COVERAGE
REQUIRED UNDER ARTICLE 9 OF THE OVERLEASE.  WHENEVER IN SUBLANDLORD’S REASONABLE
JUDGMENT, GOOD BUSINESS PRACTICE AND CHANGING CONDITIONS INDICATE A NEED FOR
ADDITIONAL OR DIFFERENT TYPES OF INSURANCE COVERAGE, SUBTENANT SHALL, UPON
SUBLANDLORD’S REQUEST, PROMPTLY OBTAIN SUCH INSURANCE COVERAGE, AT SUBTENANT’S
EXPENSE.


B.                 SUBLANDLORD, OVERLANDLORD AND SUCH OTHER PARTIES AS ARE
REQUIRED TO BE NAMED PURSUANT TO THE OVERLEASE, INCLUDING, WITHOUT LIMITATION,
OVERLANDLORD’S AGENTS AND ANY MORTGAGEE OR LESSOR OR LESSEE UNDER ANY GROUND OR
UNDERLYING LEASE, SHALL BE NAMED AS ADDITIONAL INSUREDS IN SAID POLICIES AND
SHALL BE PROTECTED AGAINST ALL LIABILITY OCCASIONED BY AN OCCURRENCE INSURED
AGAINST.  ALL OF SAID POLICIES OF INSURANCE SHALL BE: (I) WRITTEN AS
“OCCURRENCE” POLICIES, (II) WRITTEN AS PRIMARY POLICY COVERAGE AND NOT
CONTRIBUTING WITH OR IN EXCESS OF ANY COVERAGE WHICH SUBLANDLORD MAY CARRY, AND
(III) ISSUED BY INSURANCE COMPANIES WHICH ARE RATED NOT LESS THAN “A:XII” IN
BEST’S KEY RATING GUIDE AND WHICH ARE OTHERWISE REASONABLY SATISFACTORY TO
SUBLANDLORD, AND WHICH ARE LICENSED TO DO BUSINESS IN THE STATE OF NEW YORK.
SAID POLICIES SHALL ALSO PROVIDE THAT THE INSURER WILL GIVE SUBLANDLORD AT LEAST
30 DAYS PRIOR WRITTEN NOTICE OF CANCELLATION OF SAID POLICY OR OF ANY MATERIAL
MODIFICATION THEREOF, AND SHALL COMPLY WITH ALL OF THE PROVISIONS OF ARTICLE 9
OF THE OVERLEASE.  SUBTENANT SHALL DELIVER TO SUBLANDLORD THE POLICIES OF
INSURANCE OR CERTIFICATES THEREOF, TOGETHER WITH EVIDENCE OF THE PAYMENT OF
PREMIUMS THEREON, PRIOR TO THE COMMENCEMENT DATE, AND SHALL THEREAFTER FURNISH
TO SUBLANDLORD, AT LEAST 20 DAYS PRIOR TO THE EXPIRATION OF ANY SUCH POLICIES
AND ANY RENEWALS THEREOF, A NEW POLICY OR CERTIFICATE IN LIEU THEREOF, WITH
EVIDENCE OF THE PAYMENT OF PREMIUMS THEREON.

-11- 

 

--------------------------------------------------------------------------------

 

 


C.                 SUBTENANT SHALL PAY ALL PREMIUMS AND CHARGES FOR ALL OF SAID
POLICIES, AND, IF SUBTENANT SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE OR CARRY ANY
SUCH POLICY, SUBLANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE SUCH PAYMENT
OR CARRY SUCH POLICY, AND THE AMOUNT PAID BY SUBLANDLORD, WITH INTEREST THEREON
AT THE INTEREST RATE SPECIFIED IN THE OVERLEASE FOR LATE PAYMENT OF BASE RENT
FROM THE DATE OF SUCH PAYMENT OR THE ISSUANCE OF SUCH POLICY, SHALL BE REPAID TO
SUBLANDLORD BY SUBTENANT ON DEMAND, AND ALL SUCH AMOUNTS SO REPAYABLE, TOGETHER
WITH SUCH INTEREST, SHALL BE DEEMED TO CONSTITUTE ADDITIONAL CHARGES HEREUNDER. 
PAYMENT BY SUBLANDLORD OF ANY SUCH PREMIUM, OR THE CARRYING BY SUBLANDLORD OF
ANY SUCH POLICY, SHALL NOT BE DEEMED TO WAIVE OR RELEASE THE DEFAULT OF
SUBTENANT WITH RESPECT THERETO.


D.                THE WAIVER GRANTED BY SUBTENANT PURSUANT TO SECTION 9.05 OF
THE OVERLEASE, AS INCORPORATED HEREIN BY REFERENCE, SHALL RUN IN FAVOR OF
SUBLANDLORD, OVERLANDLORD AND SUCH OTHER PARTIES AS ARE NAMED IN THE OVERLEASE.


E.                 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ARTICLE
9 OF THE OVERLEASE, AND NOTWITHSTANDING THE LIMITS OF INSURANCE SPECIFIED IN
THIS PARAGRAPH 11, SUBTENANT AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
SUBLANDLORD, AND THE AGENTS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS AND
EMPLOYEES OF SUBLANDLORD, FROM AND AGAINST ALL DAMAGE, LOSS, LIABILITY, COST AND
EXPENSE (INCLUDING, WITHOUT LIMITATION, ENGINEERS’, ARCHITECTS’ AND ATTORNEYS’
FEES AND DISBURSEMENTS) RESULTING FROM ANY OF THE RISKS REFERRED TO IN THIS
PARAGRAPH 11 AND SAID ARTICLE 9.  SUCH INDEMNIFICATION SHALL OPERATE WHETHER OR
NOT SUBTENANT HAS PLACED AND MAINTAINED THE INSURANCE SPECIFIED IN THIS
PARAGRAPH 11, AND WHETHER OR NOT PROCEEDS FROM SUCH INSURANCE (SUCH INSURANCE
HAVING BEEN PLACED AND MAINTAINED) ACTUALLY ARE COLLECTIBLE FROM ONE OR MORE OF
THE AFORESAID INSURANCE COMPANIES; PROVIDED, HOWEVER, THAT SUBTENANT SHALL BE
RELIEVED OF ITS OBLIGATION OF INDEMNITY HEREIN PRO TANTO OF THE AMOUNT ACTUALLY
RECOVERED BY SUBLANDLORD FROM ONE OR MORE OF SAID INSURANCE COMPANIES BY REASON
OF INJURY OR DAMAGE TO OR LOSS SUSTAINED IN THE SUBLEASE PREMISES OR IN OR ABOUT
THE BUILDING. 


12.              NON-LIABILITY AND INDEMNIFICATION.   


A.                NEITHER SUBLANDLORD NOR SUBLANDLORD’S AGENTS SHALL BE LIABLE
FOR:  (I) ANY DAMAGE TO PROPERTY OF SUBTENANT OR OF OTHERS ENTRUSTED TO
EMPLOYEES OF SUBLANDLORD OR TO SUBLANDLORD’S AGENTS, NOR FOR THE LOSS OR DAMAGE
TO ANY PROPERTY OF SUBTENANT OR OF ANY OF SUBTENANT’S AGENTS, EMPLOYEES OR
CONTRACTORS BY THEFT OR OTHERWISE; (II) ANY INJURY OR DAMAGE TO PERSONS OR
PROPERTY RESULTING FROM FIRE, EXPLOSION, FALLING PLASTER, STEAM, GAS,
ELECTRICITY, WATER, RAIN, SNOW OR LEAKS FROM ANY PART OF THE BUILDING OR FROM
THE PIPES, APPLIANCES OR PLUMBING WORKS OR FROM THE ROOF, STREET OR SUB-SURFACE
OR FROM ANY OTHER PLACE OR BY DAMPNESS OR BY ANY OTHER CAUSE OF WHATSOEVER
NATURE; (III) ANY SUCH DAMAGE CAUSED BY OTHER TENANTS OR PERSONS IN THE BUILDING
OR CAUSED BY OPERATIONS IN CONSTRUCTION OF ANY PRIVATE, PUBLIC OR QUASI-PUBLIC
WORK; OR (IV) ANY LATENT DEFECT IN THE SUBLEASE PREMISES OR IN THE BUILDING. 

 

-12- 

 

--------------------------------------------------------------------------------

 

 


B.                 SUBTENANT AGREES, IRRESPECTIVE OF WHETHER SUBTENANT SHALL
HAVE BEEN NEGLIGENT IN CONNECTION THEREWITH, TO INDEMNIFY, PROTECT, DEFEND AND
SAVE HARMLESS, OVERLANDLORD, SUBLANDLORD AND OVERLANDLORD’S AND SUBLANDLORD’S
RESPECTIVE PARTNERS, OFFICERS, DIRECTORS, CONTRACTORS, AGENTS AND EMPLOYEES
(INDIVIDUALLY AND COLLECTIVELY, THE “INDEMNIFIED PARTY”) FROM AND AGAINST ANY
AND ALL LIABILITY (STATUTORY OR OTHERWISE), CLAIMS, SUITS, DEMANDS, DAMAGES,
JUDGMENTS, COSTS, FINES, PENALTIES, INTEREST AND EXPENSES (INCLUDING REASONABLE
COUNSEL AND OTHER PROFESSIONAL FEES AND DISBURSEMENTS INCURRED IN ANY ACTION OR
PROCEEDING, WHETHER BETWEEN SUBTENANT AND THE INDEMNIFIED PARTY, OR BETWEEN THE
INDEMNIFIED PARTY AND ANY THIRD PARTY OR OTHERWISE), TO WHICH ANY SUCH
INDEMNIFIED PARTY MAY BE SUBJECT OR SUFFER ARISING FROM, OR IN CONNECTION WITH: 
(I) ANY LIABILITY OR CLAIM FOR ANY INJURY TO, OR DEATH OF, ANY PERSON OR
PERSONS, OR DAMAGE TO PROPERTY (INCLUDING ANY LOSS OF USE THEREOF), OCCURRING IN
OR ABOUT THE SUBLEASE PREMISES DURING THE TERM AND DURING THE PERIOD OF TIME, IF
ANY, PRIOR TO THE COMMENCEMENT DATE THAT SUBTENANT MAY HAVE BEEN GIVEN ACCESS TO
THE SUBLEASE PREMISES, UNLESS CAUSED BY THE GROSS NEGLIGENCE OF SUBLANDLORD, OR
(II) THE USE AND OCCUPANCY OF THE SUBLEASE PREMISES, OR FROM ANY WORK,
INSTALLATION OR THING WHATSOEVER DONE OR OMITTED IN OR ABOUT THE SUBLEASE
PREMISES DURING THE TERM AND DURING THE PERIOD OF TIME, IF ANY, PRIOR TO THE
COMMENCEMENT DATE THAT SUBTENANT MAY HAVE BEEN GIVEN ACCESS TO THE SUBLEASE
PREMISES, OR (III) ANY DEFAULT BY SUBTENANT IN THE PERFORMANCE OF SUBTENANT’S
OBLIGATIONS UNDER THIS SUBLEASE, OR (IV) ANY ACT, OMISSION, CARELESSNESS,
NEGLIGENCE OR MISCONDUCT OF SUBTENANT OR OF ANY OF SUBTENANT’S AGENTS, EMPLOYEES
OR CONTRACTORS.


13.              ACCESS; CHANGE IN FACILITIES.  SUPPLEMENTING THE PROVISIONS OF
ARTICLE 14 OF THE OVERLEASE, SUBTENANT HEREBY (I) ACKNOWLEDGES THE RIGHTS
GRANTED TO OVERLANDLORD AND OTHER PARTIES PURSUANT TO ARTICLE 14 OF THE
OVERLEASE, (II) AGREES THAT NEITHER SUBLANDLORD NOR OVERLANDLORD SHALL HAVE ANY
LIABILITY TO SUBTENANT IN CONNECTION WITH THE EXERCISE OF SUCH RIGHTS IN
ACCORDANCE WITH SAID ARTICLE 14, AND (III) AGREES TO COOPERATE WITH OVERLANDLORD
TO THE EXTENT THAT SUBLANDLORD, AS TENANT UNDER THE OVERLEASE, IS REQUIRED TO
COOPERATE WITH OVERLANDLORD PURSUANT TO THE PROVISIONS OF SAID ARTICLE 14.


14.              DAMAGE OR DESTRUCTION.  MODIFYING (TO THE EXTENT OF ANY
INCONSISTENCY BETWEEN SUCH PROVISIONS AND THIS PARAGRAPH 14) AND SUPPLEMENTING
THOSE PROVISIONS OF ARTICLE 10 OF THE OVERLEASE:


A.                IF, AS A RESULT OF ALL OR A PORTION OF THE SUBLEASE PREMISES
BEING DAMAGED OR RENDERED UNTENANTABLE BY FIRE OR OTHER CASUALTY, SUBLANDLORD,
AS TENANT UNDER THE OVERLEASE, SHALL BE ENTITLED TO A RENT ABATEMENT WITH
RESPECT TO SUCH DAMAGED PORTION OF THE SUBLEASE PREMISES PURSUANT TO ARTICLE 10
OF THE OVERLEASE, THE RENT UNDER THIS SUBLEASE SHALL ALSO ABATE.


B.                 THE PROVISIONS OF THIS PARAGRAPH 14 SHALL BE CONSIDERED AN
EXPRESS AGREEMENT GOVERNING ANY CASE OF DAMAGE TO OR DESTRUCTION OF THE BUILDING
OR ANY PART THEREOF BY FIRE OR OTHER CASUALTY, AND ANY LAW NOW OR HEREAFTER IN
FORCE WHICH IS INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH 14 SHALL HAVE
NO APPLICATION IN SUCH CASE.


15.              EMINENT DOMAIN.  MODIFYING (TO THE EXTENT OF ANY INCONSISTENCY
BETWEEN SUCH PROVISIONS AND THIS PARAGRAPH 15) AND SUPPLEMENTING THOSE
PROVISIONS OF ARTICLE 11 OF THE OVERLEASE:


A.                IN THE EVENT THAT ALL OF THE SUBLEASE PREMISES SHALL BE
ACQUIRED OR CONDEMNED BY EMINENT DOMAIN, THIS SUBLEASE SHALL TERMINATE AS OF THE
EARLIEST OF:  (I) THE DATE OF THE VESTING OF TITLE IN THE CONDEMNING AUTHORITY;
(II) THE DATE THAT SUBTENANT IS DISPOSSESSED BY THE CONDEMNING AUTHORITY; AND
(III) THE DATE THAT THE OVERLEASE SHALL BE TERMINATED PURSUANT TO ARTICLE 11
THEREOF, AS IF SAID DATE WERE THE EXPIRATION DATE. 

-13- 

 

--------------------------------------------------------------------------------

 

 


B.                 IF ONLY A PORTION OF THE SUBLEASE PREMISES SHALL BE SO
ACQUIRED OR CONDEMNED THEN, UNLESS THE SUBLEASE SHALL BE TERMINATED BY VIRTUE OF
THE OVERLEASE HAVING BEEN TERMINATED PURSUANT TO THE TERMS OF ARTICLE 11
THEREOF, THIS SUBLEASE SHALL CONTINUE IN FULL FORCE AND EFFECT.  IN SUCH CASE,
IF SUBLANDLORD, AS TENANT UNDER THE OVERLEASE, SHALL BE ENTITLED TO A RENT
ABATEMENT WITH RESPECT TO SUCH TAKEN PORTION OF THE SUBLEASE PREMISES PURSUANT
TO ARTICLE 11 OF THE OVERLEASE, THE RENT UNDER THIS SUBLEASE SHALL ALSO ABATE.


C.                 IN THE EVENT OF ANY SUCH ACQUISITION OR CONDEMNATION OF ALL
OR PART OF THE SUBLEASE PREMISES, (I) SUBTENANT SHALL NOT RECEIVE ANY PORTION OF
THE AWARD FOR ANY SUCH ACQUISITION OR CONDEMNATION, AND (II) SUBTENANT SHALL
HAVE NO CLAIM AGAINST SUBLANDLORD OR OVERLANDLORD FOR THE VALUE OF ANY UNEXPIRED
PORTION OF THE TERM AND AGREES NOT TO JOIN IN ANY CLAIM MADE BY OVERLANDLORD OR
SUBLANDLORD AND TO EXECUTE ALL FURTHER DOCUMENTS THAT MAY BE REQUIRED IN ORDER
TO FACILITATE THE COLLECTION OF THE AWARD BY OVERLANDLORD.  NOTWITHSTANDING THE
FOREGOING, PROVIDED THAT, IN THE EXERCISE OF SUBLANDLORD’S REASONABLE BUSINESS
JUDGMENT, NEITHER OVERLANDLORD NOR SUBLANDLORD WILL BE ADVERSELY AFFECTED,
SUBTENANT SHALL HAVE THE RIGHT TO MAKE A SEPARATE CLAIM FOR SUBTENANT’S TRADE
FIXTURES OR MOVING EXPENSES.


16.              AT END OF TERM.  MODIFYING (TO THE EXTENT OF ANY INCONSISTENCY
BETWEEN SUCH PROVISIONS AND THIS PARAGRAPH 16) THE PROVISIONS OF ARTICLE 28 OF
THE OVERLEASE, AS SUCH PROVISIONS ARE APPLICABLE TO THE SUBLEASE PREMISES:


A.                UPON THE EXPIRATION OR SOONER TERMINATION OF THIS SUBLEASE,
SUBTENANT SHALL VACATE AND SURRENDER THE SUBLEASE PREMISES IN BROOM-CLEAN
CONDITION, RESTORE THE SUBLEASE PREMISES TO ITS CONDITION PRIOR TO SUBTENANT’S
ENTRY ONTO THE SUBLEASE PREMISES, AND SHALL FORTHWITH REPAIR ANY DAMAGE TO THE
SUBLEASE PREMISES CAUSED BY ANY PERMITTED OR REQUIRED REMOVAL FROM THE SUBLEASE
PREMISES OF ANY OF SUBTENANT’S FURNITURE, MOVEABLE TRADE FIXTURES, IMPROVEMENTS
OR ANY OTHER PERSONAL PROPERTY SO REMOVED FROM THE SUBLEASE PREMISES.  SUBTENANT
HEREBY APPOINTS OVERLANDLORD AND SUBLANDLORD AS SUBTENANT’S ATTORNEY-IN-FACT AND
GRANTS TO OVERLANDLORD AND SUBLANDLORD A LIMITED POWER OF ATTORNEY SOLELY FOR
THE PURPOSE OF ALLOWING OVERLANDLORD OR SUBLANDLORD (AS THE CASE MAY BE) TO
TRANSFER TITLE TO ANY SUCH PROPERTY ABANDONED BY SUBTENANT TO OVERLANDLORD OR TO
OVERLANDLORD’S DESIGNEES, AND SUBTENANT FURTHER ACKNOWLEDGES AND AGREES THAT
NEITHER OVERLANDLORD NOR SUBLANDLORD SHALL BE RESPONSIBLE FOR ANY LOSS OR DAMAGE
OCCURRING TO ANY SUCH PROPERTY OWNED BY SUBTENANT.


B.                 THE PARTIES RECOGNIZE AND AGREE THAT THE DAMAGE TO
SUBLANDLORD RESULTING FROM ANY FAILURE BY SUBTENANT TO TIMELY SURRENDER
POSSESSION OF THE SUBLEASE PREMISES AS AFORESAID WILL BE SUBSTANTIAL AND WILL
EXCEED THE AMOUNT OF THE MONTHLY INSTALLMENTS OF THE FIXED RENT PAYABLE
HEREUNDER.  SUBTENANT THEREFORE AGREES THAT IF POSSESSION OF THE SUBLEASE
PREMISES IS NOT SURRENDERED TO SUBLANDLORD ON THE EXPIRATION DATE OR SOONER
TERMINATION OF THIS SUBLEASE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY
SUBLANDLORD MAY HAVE HEREUNDER OR AT LAW OR IN EQUITY, SUBTENANT SHALL PAY TO
SUBLANDLORD FOR EACH MONTH AND FOR EACH PORTION OF ANY MONTH DURING WHICH
SUBTENANT HOLDS OVER IN THE SUBLEASE PREMISES AFTER THE EXPIRATION DATE OR
SOONER TERMINATION OF THIS SUBLEASE, A SUM EQUAL TO TWO TIMES THE AGGREGATE OF
THE PORTION OF THE FIXED RENT AND RECURRING ADDITIONAL CHARGES WHICH WERE
PAYABLE UNDER THIS SUBLEASE WITH RESPECT TO THE LAST MONTH OF THE TERM.  IN
ADDITION TO MAKING ALL REQUIRED PAYMENTS UNDER THIS SUBPARAGRAPH 16B, SUBTENANT
SHALL, IN THE EVENT OF SUBTENANT’S FAILURE TO SURRENDER THE SUBLEASE PREMISES IN
ACCORDANCE WITH ARTICLE 28 OF THE OVERLEASE, AS MODIFIED BY THIS PARAGRAPH 16
AND IN THE MANNER AFORESAID, ALSO INDEMNIFY AND HOLD SUBLANDLORD HARMLESS FROM
AND AGAINST ANY AND ALL COST, EXPENSE, DAMAGE, CLAIM, LOSS OR LIABILITY
RESULTING FROM ANY DELAY OR FAILURE BY SUBTENANT IN SO SURRENDERING THE SUBLEASE
PREMISES, INCLUDING ANY CONSEQUENTIAL DAMAGES SUFFERED BY SUBLANDLORD AND ANY
CLAIMS MADE BY ANY SUCCEEDING OCCUPANT FOUNDED ON SUCH DELAY OR FAILURE, AND ANY
AND ALL REASONABLE ATTORNEYS’ FEES, DISBURSEMENTS AND COURT COSTS INCURRED BY
SUBLANDLORD IN CONNECTION WITH ANY OF THE FOREGOING.  NOTHING HEREIN CONTAINED
SHALL BE DEEMED TO PERMIT SUBTENANT TO RETAIN POSSESSION OF THE SUBLEASE
PREMISES AFTER THE EXPIRATION DATE OR SOONER TERMINATION OF THIS SUBLEASE, AND
NO ACCEPTANCE BY SUBLANDLORD OF PAYMENTS FROM SUBTENANT AFTER THE EXPIRATION
DATE OR SOONER TERMINATION OF THIS SUBLEASE SHALL BE DEEMED TO BE OTHER THAN ON
ACCOUNT OF THE AMOUNT TO BE PAID BY SUBTENANT IN ACCORDANCE WITH THE PROVISIONS
OF THIS PARAGRAPH 16, WHICH PROVISIONS SHALL SURVIVE THE EXPIRATION DATE OR
SOONER TERMINATION OF THIS SUBLEASE.

-14- 

 

--------------------------------------------------------------------------------

 

 


17.              INTENTIONALLY OMITTED.   


18.              RULES AND REGULATIONS.  SUBTENANT SHALL, AND SUBTENANT SHALL
CAUSE ALL OF SUBTENANT’S AGENTS, EMPLOYEES, LICENSEES AND INVITEES TO, FULLY AND
PROMPTLY COMPLY WITH ALL REQUIREMENTS OF THE RULES AND REGULATIONS OF THE
BUILDING.  SUBTENANT ACKNOWLEDGES THAT OVERLANDLORD SHALL AT ALL TIMES HAVE THE
RIGHT TO CHANGE SUCH RULES AND REGULATIONS AND/OR BUILDING SERVICES OR TO
PROMULGATE OTHER RULES AND REGULATIONS AND/OR BUILDING SERVICES IN SUCH MANNER
AS MAY BE REASONABLE FOR SAFETY, CARE OR CLEANLINESS OF THE BUILDING AND RELATED
FACILITIES OR PREMISES, AND FOR PRESERVATION OF GOOD ORDER THEREIN, ALL OF WHICH
RULES AND REGULATIONS AND/OR BUILDING SERVICES, CHANGES AND AMENDMENTS WILL BE
FORWARDED TO SUBTENANT IN WRITING (TO THE EXTENT RECEIVED IN WRITING BY
SUBLANDLORD) AND SHALL BE CARRIED OUT AND OBSERVED BY SUBTENANT.  SUBTENANT
SHALL FURTHER BE RESPONSIBLE FOR THE COMPLIANCE WITH SUCH RULES AND REGULATIONS
AND/OR BUILDING SERVICES BY THE EMPLOYEES, SERVANTS, AGENTS, VISITORS, LICENSEES
AND INVITEES OF SUBTENANT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS
OF THIS SUBLEASE AND THE PROVISIONS OF SUCH RULES AND REGULATIONS, THEN THE
PROVISIONS OF SUCH RULES AND REGULATIONS SHALL CONTROL.


19.              ESTOPPEL CERTIFICATES.   


A.                AT ANY TIME AND FROM TIME TO TIME BEFORE OR DURING THE TERM,
SUBTENANT SHALL, WITHIN THREE DAYS AFTER REQUEST BY SUBLANDLORD, EXECUTE,
ACKNOWLEDGE AND DELIVER TO SUBLANDLORD A STATEMENT IN WRITING ADDRESSED TO
SUBLANDLORD AND/OR TO SUCH OTHER PARTY(IES) AS SUBLANDLORD MAY DESIGNATE:  (I)
CERTIFYING THAT THIS SUBLEASE IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR, IF
THERE HAVE BEEN MODIFICATIONS, THAT THE SAME IS IN FULL FORCE AND EFFECT AS
MODIFIED AND STATING THE MODIFICATIONS), (II) STATING THE DATES TO WHICH THE
FIXED RENT, ADDITIONAL CHARGES AND OTHER CHARGES HAVE BEEN PAID, (III) STATING
WHETHER OR NOT, TO THE BEST KNOWLEDGE OF THE SIGNER OF SUCH CERTIFICATE, THERE
EXISTS ANY DEFAULT BY EITHER PARTY IN THE PERFORMANCE OF ANY COVENANT,
AGREEMENT, TERM, PROVISION OR CONDITION CONTAINED IN THIS SUBLEASE, AND, IF SO,
SPECIFYING EACH SUCH DEFAULT OF WHICH THE SIGNER MAY HAVE KNOWLEDGE, AND (IV)
SETTING FORTH SUCH OTHER INFORMATION AS SUBLANDLORD MAY REQUEST CONCERNING THIS
SUBLEASE, IT BEING INTENDED THAT ANY SUCH STATEMENT DELIVERED PURSUANT TO THIS
SUBPARAGRAPH 19A MAY BE RELIED UPON BY SUBLANDLORD OR BY AN ASSIGNEE OF
SUBLANDLORD’S INTEREST. 

-15- 

 

--------------------------------------------------------------------------------

 

 


B.                 SUBLANDLORD AGREES, IN CONNECTION WITH ANY PROPOSED
ASSIGNMENT OF THIS SUBLEASE OR SUBLETTING OF THE SUBLEASE PREMISES BY SUBTENANT,
UPON NOT LESS THAN 20 DAYS PRIOR NOTICE BY SUBTENANT, TO EXECUTE, ACKNOWLEDGE
AND DELIVER TO SUBTENANT A STATEMENT IN WRITING ADDRESSED TO SUBTENANT:  (I)
STATING THAT THIS SUBLEASE IS THEN IN FULL FORCE AND EFFECT AND HAS NOT BEEN
MODIFIED (OR IF MODIFIED, SETTING FORTH ALL MODIFICATIONS), (II) SETTING FORTH,
TO THE BEST KNOWLEDGE OF SUBLANDLORD (BUT WITHOUT HAVING MADE ANY INDEPENDENT
INVESTIGATION), THE DATE TO WHICH THE FIXED RENT AND RECURRING ADDITIONAL
CHARGES HAVE BEEN PAID, AND (III) STATING WHETHER OR NOT, TO THE BEST KNOWLEDGE
OF SUBLANDLORD (BUT WITHOUT HAVING MADE ANY INDEPENDENT INVESTIGATION),
SUBTENANT IS IN DEFAULT UNDER THIS SUBLEASE, AND, IF SUBTENANT IS IN DEFAULT,
IDENTIFYING ALL SUCH DEFAULTS.  NOTWITHSTANDING THE FOREGOING, SUBLANDLORD SHALL
NOT BE OBLIGATED TO FURNISH SUBTENANT WITH MORE THAN ONE (1) SUCH STATEMENT
DURING ANY TWELVE (12) MONTH PERIOD.


20.              NO PERSONAL LIABILITY.  THE LIABILITY OF SUBLANDLORD FOR ANY
DEFAULT BY SUBLANDLORD UNDER THE TERMS OF THIS SUBLEASE SHALL BE LIMITED TO THE
INTEREST OF SUBLANDLORD IN THE SUBLEASE PREMISES, INCLUDING SUBLANDLORD’S
INTEREST IN ANY RENTAL INCOME, CONDEMNATION PROCEEDS OR INSURANCE AWARDS THEN
BEING HELD BY SUBLANDLORD AT THE TIME OF ENFORCEMENT OF ANY JUDGMENT AGAINST
SUBLANDLORD.  IN NO EVENT SHALL SUBTENANT (OR ANY PERSON OR ENTITY CLAIMING BY,
THROUGH OR UNDER SUBTENANT) MAKE ANY CLAIM AGAINST THE DIRECT OR INDIRECT
SHAREHOLDERS, OFFICERS, DIRECTORS, INDIVIDUALS, PARTNERS, MEMBERS OR JOINT
VENTURERS OF SUBLANDLORD FOR ANY DEFICIENCY, NOR SHALL ANY DIRECT OR INDIRECT
SHAREHOLDERS, OFFICERS, DIRECTORS, INDIVIDUALS, PARTNERS, MEMBERS OR JOINT
VENTURERS OF SUBLANDLORD, OVERLANDLORD OR THE LESSOR UNDER ANY GROUND OR
UNDERLYING LEASE HAVE OR BE SUBJECT TO LEVY, ATTACHMENT OR OTHER ENFORCEMENT OF
A REMEDY SOUGHT BY SUBTENANT OR ANYONE CLAIMING BY, THROUGH OR UNDER SUBTENANT
FOR ANY BREACH OR CLAIM HEREUNDER.


21.              NO RECORDING.  NEITHER PARTY SHALL HAVE THE RIGHT TO RECORD
THIS SUBLEASE, AND THE SAME SHALL NOT BE RECORDED.


22.              NO ASSIGNMENT OR SUBLETTING. 


A.                SUBTENANT, ON ITS OWN BEHALF AND ON BEHALF OF ITS HEIRS,
DISTRIBUTEES, EXECUTIVES, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS, COVENANTS AND AGREES THAT SUBTENANT SHALL NOT, BY OPERATION OF LAW OR
OTHERWISE: (I) ASSIGN, WHETHER BY MERGER, CONSOLIDATION OR OTHERWISE, MORTGAGE
OR ENCUMBER ITS INTEREST IN THIS SUBLEASE, IN WHOLE OR IN PART, OR (II) SUBLET,
OR PERMIT THE SUBLETTING OF, THE SUBLEASE PREMISES OR ANY PART THEREOF, OR
(III) PERMIT THE SUBLEASE PREMISES OR ANY PART THEREOF TO BE OCCUPIED OR USED
FOR DESK SPACE, MAILING PRIVILEGES OR OTHERWISE BY ANY PERSON OR ENTITY OTHER
THAN SUBTENANT WITHOUT THE PRIOR WRITTEN CONSENT OF SUBLANDLORD (WHICH MAY BE
GRANTED OR WITHHELD IN SUBLANDLORD’S SOLE AND ABSOLUTE DISCRETION) AND OF
OVERLANDLORD IN EACH INSTANCE.  ANY VIOLATION OF THE PROVISIONS OF THIS
SUBPARAGRAPH 22A SHALL CONSTITUTE A DEFAULT UNDER THIS SUBLEASE.

 

-16- 

 

--------------------------------------------------------------------------------

 

 


B.                 IF SUBTENANT SHALL DESIRE TO SUBLET ALL OR ANY PORTION OF THE
SUBLEASE PREMISES, SUBTENANT SHALL SUBMIT TO SUBLANDLORD A WRITTEN REQUEST FOR
SUBLANDLORD’S CONSENT TO SUCH ASSIGNMENT OR SUBLETTING, WHICH REQUEST SHALL BE
ACCOMPANIED BY THE FOLLOWING INFORMATION:  (I) THE NAME AND ADDRESS OF THE
PROPOSED SUBTENANT; (II) IF SUBTENANT DESIRES TO SUBLET ONLY A PORTION OF THE
SUBLEASE PREMISES, A DESCRIPTION OF THE PORTION TO BE SUBLET, TOGETHER WITH A
FLOOR PLAN THEREOF; (III) THE TERMS AND CONDITIONS OF THE PROPOSED SUBLETTING;
(IV) THE NATURE AND CHARACTER OF THE BUSINESS OF THE PROPOSED SUBTENANT AND ITS
PROPOSED USE OF THE SUBLEASE PREMISES; AND (V) CURRENT FINANCIAL INFORMATION AND
ANY OTHER INFORMATION SUBLANDLORD MAY REASONABLY REQUEST WITH RESPECT TO THE
PROPOSED SUBTENANT, INCLUDING, WITHOUT LIMITATION, ITS MOST RECENT FINANCIAL
STATEMENT OR REPORT. SUBLANDLORD, BY NOTICE GIVEN TO SUBTENANT WITHIN 30 DAYS
AFTER RECEIPT OF SUBTENANT’S REQUEST FOR CONSENT TO ANY SUBLEASE OF THE WHOLE OF
THE SUBLEASE PREMISES, MAY TERMINATE THIS SUBLEASE ON A DATE TO BE SPECIFIED IN
SAID NOTICE (THE “TERMINATION DATE”), WHICH DATE SHALL BE NOT EARLIER THAN ONE
DAY BEFORE THE EFFECTIVE DATE OF THE PROPOSED SUBLETTING NOR LATER THAN 61 DAYS
AFTER SAID EFFECTIVE DATE.  SUBTENANT SHALL VACATE AND SURRENDER THE SUBLEASE
PREMISES ON OR BEFORE THE TERMINATION DATE AS IF IT WERE THE EXPIRATION DATE. 
IF SUBTENANT PROPOSES TO SUBLET ONLY A PORTION OF THE SUBLEASE PREMISES,
SUBLANDLORD, BY NOTICE GIVEN TO SUBTENANT WITHIN 30 DAYS AFTER RECEIPT OF
SUBTENANT’S REQUEST FOR CONSENT, MAY ELECT TO ELIMINATE SUCH PORTION OF THE
SUBLEASE PREMISES (SAID PORTION HEREINAFTER CALLED THE “ELIMINATED SPACE”) FROM
THE SUBLEASE PREMISES DURING THE PERIOD (HEREINAFTER CALLED THE “ELIMINATION
PERIOD”) COMMENCING ON THE DATE (HEREINAFTER CALLED THE “ELIMINATION DATE”)
IMMEDIATELY PRIOR TO THE PROPOSED COMMENCEMENT DATE OF THE TERM OF THE PROPOSED
SUBLETTING, AND ENDING ON THE PROPOSED EXPIRATION DATE OF THE TERM OF THE
PROPOSED SUBLETTING, AND IN THE EVENT SUCH NOTICE IS GIVEN:  (A) THE ELIMINATED
SPACE SHALL BE ELIMINATED FROM THE SUBLEASE PREMISES DURING THE ELIMINATION
PERIOD; (B) SUBTENANT SHALL SURRENDER THE ELIMINATED SPACE TO SUBLANDLORD ON OR
PRIOR TO THE ELIMINATION DATE IN THE SAME MANNER AS IF SAID ELIMINATION DATE
WERE THE EXPIRATION DATE; (C) IF THE ELIMINATED SPACE SHALL CONSTITUTE LESS THAN
AN ENTIRE FLOOR, SUBLANDLORD, AT SUBLANDLORD’S EXPENSE, SHALL HAVE THE RIGHT TO
MAKE ANY ALTERATIONS AND INSTALLATIONS IN THE SUBLEASE PREMISES REQUIRED, IN
SUBLANDLORD’S REASONABLE JUDGMENT, TO MAKE THE ELIMINATED SPACE A SELF-CONTAINED
RENTAL UNIT WITH ACCESS THROUGH CORRIDORS TO THE ELEVATORS AND CORE TOILETS
SERVING THE ELIMINATED SPACE, AND SUBLANDLORD AND ANY TENANT OR OTHER OCCUPANT
OF THE ELIMINATED SPACE SHALL HAVE THE RIGHT TO USE THE CORE TOILETS AND ANY
CORRIDORS PROVIDING ACCESS FROM THE ELIMINATED SPACE TO THE CORE AREA IN COMMON
WITH SUBTENANT AND ANY OTHER PERMITTED OCCUPANTS OF THE SUBLEASE PREMISES, AND
THE RIGHT TO INSTALL SIGNS AND DIRECTIONAL INDICATORS IN OR ABOUT SUCH CORRIDORS
INDICATING THE NAME AND LOCATION OF SUCH TENANT OR OTHER OCCUPANT; (D) DURING
THE ELIMINATION PERIOD, (X) THE FIXED RENT SHALL BE REDUCED IN THE PROPORTION
WHICH THE AREA OF THE ELIMINATED SPACE BEARS TO THE TOTAL AREA OF THE SUBLEASE
PREMISES IMMEDIATELY PRIOR TO THE ELIMINATION DATE (INCLUDING AN EQUITABLE
PORTION OF THE AREA OF ANY CORRIDORS REFERRED TO IN CLAUSE (C) OF THIS SENTENCE
AS PART OF THE AREA OF THE ELIMINATED SPACE FOR THE PURPOSE OF COMPUTING SUCH
REDUCTION), AND (Y) ANY PREPAID PORTION OF FIXED RENT AND ADDITIONAL CHARGES FOR
ANY PERIOD AFTER THE ELIMINATION DATE ALLOCABLE TO THE ELIMINATED SPACE SHALL BE
REFUNDED BY SUBLANDLORD TO SUBTENANT; (E) IF THE ELIMINATION PERIOD SHALL END
PRIOR TO THE EXPIRATION DATE, THE ELIMINATED SPACE, IN ITS THEN EXISTING
CONDITION, SHALL BE DEEMED RESTORED TO AND ONCE AGAIN A PART OF THE SUBLEASE
PREMISES DURING THE PERIOD (HEREINAFTER CALLED THE “RESTORATION PERIOD”)
COMMENCING ON THE DATE NEXT FOLLOWING THE EXPIRATION OF THE ELIMINATION PERIOD
AND ENDING ON THE EXPIRATION DATE, EXCEPT IF SUBLANDLORD IS UNABLE TO GIVE
SUBTENANT POSSESSION OF THE ELIMINATED SPACE AT THE EXPIRATION OF THE
ELIMINATION PERIOD BY REASON OF THE HOLDING OVER OR RETENTION OF POSSESSION OF
ANY TENANT OR OTHER OCCUPANT, IN WHICH EVENT (1) THE RESTORATION PERIOD SHALL
NOT COMMENCE, AND THE ELIMINATED SPACE SHALL NOT BE DEEMED RESTORED TO OR A PART
OF THE SUBLEASE PREMISES, UNTIL THE DATE UPON WHICH SUBLANDLORD SHALL GIVE
SUBTENANT POSSESSION OF SUCH ELIMINATED SPACE FREE OF OCCUPANCIES, (2) NEITHER
THE EXPIRATION DATE NOR THE VALIDITY OF THIS SUBLEASE SHALL BE AFFECTED, AND
(3) SUBTENANT WAIVES ANY RIGHTS UNDER LAW TO RESCIND THIS SUBLEASE AND FURTHER
WAIVES THE RIGHT TO RECOVER ANY DAMAGES WHICH MAY RESULT FROM THE FAILURE OF
SUBLANDLORD TO DELIVER POSSESSION OF THE ELIMINATED SPACE AT THE END OF THE
ELIMINATION PERIOD; AND (F) DURING THE RESTORATION PERIOD, IF ANY, THE FIXED
RENT SHALL BE INCREASED IN THE PROPORTION WHICH THE AREA OF THE ELIMINATED SPACE
BEARS TO THE TOTAL AREA OF THE SUBLEASE PREMISES IMMEDIATELY PRIOR TO THE
COMMENCEMENT OF THE RESTORATION PERIOD (INCLUDING AN EQUITABLE PORTION OF THE
AREA OF ANY CORRIDORS REFERRED TO IN CLAUSE (C) OF THIS SENTENCE AS PART OF THE
AREA OF THE ELIMINATED SPACE FOR THE PURPOSE OF COMPUTING SUCH INCREASE).  AT
THE REQUEST OF SUBLANDLORD, SUBTENANT SHALL EXECUTE AND DELIVER AN INSTRUMENT OR
INSTRUMENTS, IN FORM SATISFACTORY TO SUBLANDLORD, SETTING FORTH ANY
MODIFICATIONS TO THIS SUBLEASE CONTEMPLATED IN OR RESULTING FROM THE OPERATION
OF THE FOREGOING PROVISIONS OF THIS SUBPARAGRAPH 22B; HOWEVER, NEITHER
SUBLANDLORD’S NOR SUBTENANT’S FAILURE TO EXECUTE OR DELIVER ANY SUCH INSTRUMENT
SHALL VITIATE THE EFFECT OF THE FOREGOING PROVISIONS OF THIS SUBPARAGRAPH 22B. 

 

-17- 

 

--------------------------------------------------------------------------------

 

 


C.                 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
PARAGRAPH 22, IF SUBLANDLORD DOES NOT EXERCISE ITS RIGHT TO TERMINATE THIS
SUBLEASE OR TO ELIMINATE THE ELIMINATED SPACE FROM THE SUBLEASE PREMISES
PURSUANT TO SUBPARAGRAPH 22B ABOVE, PROVIDED THAT SUBTENANT IS NOT IN DEFAULT
UNDER ANY OF THE TERMS, COVENANTS AND CONDITIONS OF THIS SUBLEASE, SUBTENANT
SHALL HAVE THE RIGHT TO SUBLET ANY PORTION OF THE SUBLEASE PREMISES, SUBJECT TO
ALL OF THE FOLLOWING TERMS AND CONDITIONS:

(I)                 SUBTENANT SHALL HAVE COMPLIED WITH THE PROVISIONS OF THE
OVERLEASE AND SHALL OBTAIN, PRIOR TO THE EFFECTIVE DATE OF SUCH SUBLEASE, THE
CONSENT OF OVERLANDLORD TO SUCH SUBLEASE;

(II)               SUBTENANT SHALL OBTAIN THE PRIOR WRITTEN CONSENT OF
SUBLANDLORD TO SUCH PROPOSED SUBLEASE, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, IT BEING AGREED AND UNDERSTOOD THAT IN ANY INSTANCE WHERE OVERLANDLORD
SHALL WITHHOLD CONSENT TO SUCH PROPOSED SUBLEASE, THEN SUBLANDLORD’S CONSENT TO
SUCH PROPOSED SUBLEASE SHALL BE DEEMED WITHHELD, AND SUBLANDLORD SHALL NOT BE
DEEMED UNREASONABLE IN WITHHOLDING SUCH CONSENT;

(III)             IN SUBLANDLORD’S REASONABLE JUDGMENT, THE PROPOSED SUBTENANT
IS ENGAGED IN A BUSINESS, AND THE SUBLEASE PREMISES WILL BE USED IN A MANNER,
WHICH (X) IS IN KEEPING WITH THE THEN STANDARDS OF THE BUILDING, (Y) IS LIMITED
TO THE USE FOR THE PURPOSES SET FORTH IN THIS SUBLEASE, AND FOR NO OTHER
PURPOSES AND (Z) WILL NOT IMPOSE ANY ADDITIONAL MATERIAL BURDEN UPON
OVERLANDLORD IN THE OPERATION OF THE BUILDING;

(IV)             THE PROPOSED SUBTENANT SHALL BE REPUTABLE AND SHALL HAVE, IN
THE REASONABLE JUDGMENT OF SUBLANDLORD, SUFFICIENT FINANCIAL WORTH TO PERFORM
THE OBLIGATIONS OF THE SUBTENANT UNDER THE SUBLEASE AS EVIDENCED BY THE
PRESENTATION TO SUBLANDLORD OF FINANCIAL AND OTHER INFORMATION REGARDING THE
PROPOSED SUBTENANT INCLUDING, WITHOUT LIMITATION, ITS BUSINESS EXPERIENCE, A
CURRENT FINANCIAL STATEMENT, AND SUCH OTHER INFORMATION AS SUBLANDLORD MAY
REASONABLY REQUEST;

(V)               SUBTENANT SHALL NOT HAVE (X) NEGOTIATED OR ENTERED INTO A
PROPOSED SUBLETTING WITH ANY TENANT, SUBTENANT OR OCCUPANT OF ANY SPACE IN THE
BUILDING OR ANY PERSON WITH WHOM SUBLANDLORD IS THEN NEGOTIATING (OR WITH WHOM
SUBLANDLORD HAS, IN THE PREVIOUS NINE-MONTH PERIOD, NEGOTIATED) TO SUBLEASE
SPACE IN THE BUILDING OR WITH ANY PERSON WHICH DIRECTLY OR INDIRECTLY CONTROLS,
OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, ANY SUCH TENANT, SUBTENANT
OR OCCUPANT OR PERSON WITH WHOM SUBLANDLORD IS THEN NEGOTIATING (OR WITH WHOM
SUBLANDLORD HAS, IN THE PREVIOUS NINE-MONTH PERIOD, NEGOTIATED), OR
(Y) ADVERTISED OR LISTED THE SUBLEASE PREMISES FOR SUBLETTING AT A RENTAL LOWER
THAN THE RENTAL AT WHICH SUBLANDLORD IS THEN OFFERING TO RENT SPACE IN THE
BUILDING;

 

-18- 

 

--------------------------------------------------------------------------------

 

 

(VI)             NO SUBLETTING SHALL BE FOR A TERM ENDING LATER THAN ONE DAY
PRIOR TO THE EXPIRATION DATE OF THE TERM OF THIS SUBLEASE;

(VII)           THE SUBLEASE SHALL BE SUBJECT AND SUBORDINATE TO ALL PROVISIONS
OF THIS SUBLEASE AND THE OVERLEASE AND ALL OF THE RIGHTS OF SUBLANDLORD
HEREUNDER AND OF OVERLANDLORD UNDER THE OVERLEASE;

(VIII)         SUBTENANT SHALL DELIVER TO SUBLANDLORD A DUPLICATE ORIGINAL OF
SUCH SUBLEASE, DULY EXECUTED AND ACKNOWLEDGED BY SUBTENANT AND THE SUBTENANT, AT
THE TIME SUBTENANT REQUESTS SUBLANDLORD’S CONSENT THERETO;

(IX)             THE SUBLEASE SHALL PROVIDE THAT IT IS SUBJECT AND SUBORDINATE
TO THIS SUBLEASE AND TO THE MATTERS TO WHICH THIS SUBLEASE IS OR SHALL BE
SUBORDINATE, AND THAT, IN THE EVENT OF TERMINATION, RE-ENTRY OR DISPOSSESSION BY
SUBLANDLORD UNDER THIS SUBLEASE, SUBLANDLORD MAY, AT ITS OPTION, TAKE OVER ANY
OF THE RIGHT, TITLE AND INTEREST OF SUBTENANT, AS SUBLESSOR, UNDER SUCH
SUBLEASE, AND THE SUBTENANT SHALL, AT SUBLANDLORD’S OPTION, ATTORN TO
SUBLANDLORD PURSUANT TO THE THEN EXECUTORY PROVISIONS OF SUCH SUBLEASE, EXCEPT
THAT SUBLANDLORD SHALL NOT (X) BE LIABLE FOR ANY PREVIOUS ACT OR OMISSION OF
SUBTENANT UNDER SUCH SUBLEASE, (Y) BE SUBJECT TO ANY COUNTERCLAIM, OFFSET OR
DEFENSE, WHICH THERETOFORE ACCRUED TO SUCH SUBTENANT AGAINST SUBTENANT, OR (Z)
BE BOUND BY ANY PREVIOUS MODIFICATION OF SUCH SUBLEASE OR BY ANY PREVIOUS
PREPAYMENT OF MORE THAN ONE (1) MONTH’S RENT (IT BEING ACKNOWLEDGED AND AGREED,
HOWEVER, THAT THE PROVISIONS OF THIS SUBPARAGRAPH 22C(IX) SHALL BE SELF
OPERATIVE, AND THAT NO FURTHER INSTRUMENT SHALL BE REQUIRED TO GIVE EFFECT TO
THIS PROVISION);

(X)               THE SUBTENANT SHALL HAVE NO RIGHT WHATSOEVER TO FURTHER SUBLET
THE SUBLEASE PREMISES OR ANY PORTION THEREOF OR TO ASSIGN ITS INTEREST IN THE
SUBLEASE;

(XI)             THE SUBTENANT SHALL NOT BE ENTITLED, DIRECTLY OR INDIRECTLY, TO
DIPLOMATIC OR SOVEREIGN IMMUNITY AND SHALL BE SUBJECT TO SERVICE OF PROCESS IN,
AND THE JURISDICTION OF THE COURTS OF, THE STATE OF NEW YORK;

(XII)           THERE SHALL NOT BE MORE THAN TWO SUBTENANTS OR OCCUPANTS
(INCLUDING SUBTENANT) OF THE SUBLEASE PREMISES; AND

(XIII)         NO SUBLEASE SHALL BE FOR LESS THAN 1,000 CONTIGUOUS SQUARE FEET
OF AREA, AND SHALL BE OF A SHAPE OR CONFIGURATION SUCH THAT THE AREA PROPOSED TO
BE SUBLET AND THE REMAINDER OF THE SUBLEASE PREMISES SHALL IN SUBLANDLORD’S
REASONABLE JUDGMENT CONSTITUTE A COMMERCIALLY MARKETABLE SEPARATE RENTAL UNIT.


D.                SUBTENANT SHALL REIMBURSE SUBLANDLORD ON DEMAND FOR ALL COSTS
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE LEGAL FEES AND DISBURSEMENTS, AS
WELL AS THE COSTS OF MAKING INVESTIGATIONS AS TO THE ACCEPTABILITY OF THE
PROPOSED SUBTENANT) WHICH MAY BE INCURRED BY SUBLANDLORD IN CONNECTION WITH A
REQUEST BY SUBTENANT THAT SUBLANDLORD CONSENT TO ANY PROPOSED ASSIGNMENT OR
SUBLEASE.

-19- 

 

--------------------------------------------------------------------------------

 

 


E.                 SUBTENANT HEREBY WAIVES ANY CLAIM AGAINST SUBLANDLORD FOR
MONEY DAMAGES WHICH SUBTENANT MAY HAVE BASED UPON ANY ASSERTION THAT SUBLANDLORD
HAS UNREASONABLY WITHHELD OR DELAYED ANY CONSENT TO A SUBLETTING PURSUANT TO THE
PROVISIONS OF THIS SUBLEASE.  SUBTENANT AGREES THAT ITS SOLE REMEDY SHALL BE AN
ACTION OR PROCEEDING TO ENFORCE SUCH PROVISIONS OR FOR SPECIFIC PERFORMANCE.


F.                  IF SUBLANDLORD SHALL GIVE ITS CONSENT TO ANY SUBLEASE OF THE
SUBLEASE PREMISES, SUBTENANT SHALL PAY TO SUBLANDLORD, AS ADDITIONAL CHARGES,
100 PERCENT OF ANY AND ALL SUBLEASE PROFITS (AS HEREINAFTER DEFINED).  FOR
PURPOSES OF THIS SUBLEASE, THE TERM “SUBLEASE PROFITS” SHALL BE DEEMED TO MEAN
THE AMOUNT BY WHICH (I) ALL RENTS, ADDITIONAL CHARGES OR OTHER CONSIDERATION
PAYABLE UNDER THE SUBLEASE TO, OR IN CONNECTION WITH THE SUBLETTING BY,
SUBTENANT (INCLUDING, BUT NOT LIMITED TO, SUMS PAID FOR THE SALE OR RENTAL OF
SUBTENANT’S FIXTURES, LEASEHOLD IMPROVEMENTS, EQUIPMENT, FURNITURE OR OTHER
PERSONAL PROPERTY LESS, IN THE CASE OF THE SALE THEREOF, THE THEN NET
UNAMORTIZED OR UNDEPRECIATED COST OF ANY SUCH FIXTURES, LEASEHOLD IMPROVEMENTS,
EQUIPMENT, FURNITURE OR OTHER PERSONAL PROPERTY WHICH WERE PROVIDED AND
INSTALLED IN THE SUBLEASE PREMISES AT THE SOLE COST AND EXPENSE OF SUBTENANT AND
FOR WHICH SUBLANDLORD HAS NOT GIVEN AN ALLOWANCE OR OTHER CREDIT, DETERMINED ON
THE BASIS OF SUBTENANT’S FEDERAL INCOME TAX RETURNS) AFTER DEDUCTING THEREFROM
THE AMOUNT OF ANY REASONABLE BROKERAGE COMMISSION, ATTORNEY’S FEES AND
ADVERTISING COSTS, AND THE REASONABLE COST OF CONSTRUCTING DEMISING WALLS IN
CONNECTION WITH THE SUBLETTING OF A PORTION OF THE SUBLEASE PREMISES, IF
APPLICABLE, ACTUALLY INCURRED BY SUBTENANT IN CONNECTION WITH SUCH SUBLETTING,
EXCEED THE (II) FIXED RENT AND RECURRING ADDITIONAL CHARGES WITH RESPECT TO THE
PORTION OF THE SUBLEASE PREMISES TO BE SUBLEASED ACCRUING DURING THE TERM OF
SUCH SUBLEASE PURSUANT TO THE TERMS OF THIS SUBLEASE.  THE SUMS PAYABLE UNDER
THIS SUBPARAGRAPH 22F SHALL BE PAID TO SUBLANDLORD AS AND WHEN PAYABLE BY THE
SUBTENANT TO SUBTENANT.


G.                ANY ATTEMPTED ASSIGNMENT OR SUBLETTING MADE CONTRARY TO THE
PROVISIONS OF THIS PARAGRAPH 22 SHALL BE NULL AND VOID.  NO CONSENT BY
SUBLANDLORD OR OVERLANDLORD TO ANY ASSIGNMENT OR SUBLETTING SHALL IN ANY MANNER
BE CONSIDERED TO RELIEVE SUBTENANT FROM OBTAINING SUBLANDLORD’S AND
OVERLANDLORD’S EXPRESS WRITTEN CONSENT TO ANY FURTHER ASSIGNMENT OR SUBLETTING. 
THE PROVISIONS OF THIS PARAGRAPH 22 SHALL APPLY TO EACH AND EVERY SUBLEASE
SUBTENANT PROPOSES TO ENTER INTO DURING THE TERM.  FOR THE PURPOSES OF THIS
PARAGRAPH 22, “SUBLETTINGS” SHALL BE DEEMED TO INCLUDE ALL SUB-SUBLETTINGS AS
WELL AS SUBLETTINGS.


H.                (I)         IF SUBTENANT IS A CORPORATION, THE DIRECT OR
INDIRECT TRANSFER AND/OR EXCHANGE OF 50 PERCENT OR MORE (AGGREGATING ALL PRIOR
TRANSFERS) OF THE SHARES OF SUBTENANT OR OF THE SHARES OF ANY CORPORATION OF
WHICH SUBTENANT IS A DIRECT OR INDIRECT SUBSIDIARY, INCLUDING TRANSFERS BY
OPERATION OF LAW AND INCLUDING A RELATED OR UNRELATED SERIES OF TRANSACTIONS,
SHALL BE DEEMED AN ASSIGNMENT OF THIS SUBLEASE FOR PURPOSES OF THIS PARAGRAPH
22.

(II)               IF SUBTENANT IS A PARTNERSHIP, THE DIRECT OR INDIRECT
TRANSFER OF 50 PERCENT OR MORE (AGGREGATING ALL PRIOR TRANSFERS) OF THE
PARTNERSHIP INTERESTS OF SUBTENANT, INCLUDING TRANSFERS BY OPERATION OF LAW AND
INCLUDING A RELATED OR UNRELATED SERIES OF TRANSACTIONS, SHALL BE DEEMED AN
ASSIGNMENT OF THIS SUBLEASE FOR ALL PURPOSES OF THIS PARAGRAPH 22.

(III)             IF SUBTENANT IS A LIMITED LIABILITY COMPANY, THE DIRECT OR
INDIRECT TRANSFER OF 50 PERCENT OR MORE (AGGREGATING ALL PRIOR TRANSFERS) OF THE
MEMBERSHIP INTERESTS OF SUBTENANT, INCLUDING TRANSFERS BY OPERATION OF LAW AND
INCLUDING A RELATED OR UNRELATED SERIES OF TRANSACTIONS, SHALL BE DEEMED AN
ASSIGNMENT OF THIS SUBLEASE FOR ALL PURPOSES OF THIS PARAGRAPH 22.

 

-20- 

 

--------------------------------------------------------------------------------

 

 

I.          SUBTENANT SPECIFICALLY ACKNOWLEDGES THAT THE PROVISIONS OF SECTION
12.10 OF THE OVERLEASE SHALL BE APPLICABLE (WITH RESPECT TO BOTH OVERLANDLORD
AND SUBLANDLORD) TO ANY SUBLEASE OF THE SUBLEASE PREMISES OR ASSIGNMENT OF THIS
SUBLEASE MADE BY SUBTENANT, AND SUBTENANT AGREES TO COOPERATE WITH SUBLANDLORD
IN COMPLYING WITH THE PROVISIONS OF SAID SECTION 12.10 INCLUDING, WITHOUT
LIMITATION, BY EXECUTING ANY STATEMENTS REQUIRED BY OVERLANDLORD THEREUNDER.


23.              BROKERAGE.  SUBTENANT REPRESENTS AND WARRANTS TO SUBLANDLORD
THAT NO BROKER, OTHER THAN JONES LANG LASALLE BROKERAGE, INC. AND BLOOM REAL
ESTATE GROUP LLC (COLLECTIVELY, THE “BROKER”), WAS INSTRUMENTAL IN CONSUMMATING
THIS SUBLEASE, AND THAT NO CONVERSATIONS OR PRIOR NEGOTIATIONS WERE HAD WITH ANY
BROKER OTHER THAN THE BROKER CONCERNING THE SUBLETTING OF THE SUBLEASE
PREMISES.  SUBTENANT SHALL INDEMNIFY AND HOLD SUBLANDLORD HARMLESS FROM AND
AGAINST ANY CLAIMS FOR BROKERAGE COMMISSIONS OR SIMILAR FEES CLAIMED BY ANY
PERSON OR ENTITY OTHER THAN THE BROKER.  SUBLANDLORD SHALL PAY THE BROKER ANY
COMMISSION DUE THE BROKER IN CONNECTION WITH THIS SUBLEASE PURSUANT TO ONE OR
MORE SEPARATE AGREEMENTS WITH THE BROKER.


24.              ASSIGNMENT OF THE OVERLEASE.  THE TERM “SUBLANDLORD” AS USED IN
THIS SUBLEASE MEANS ONLY THE TENANT UNDER THE OVERLEASE, AT THE TIME IN
QUESTION, SO THAT IF SUBLANDLORD’S INTEREST IN THE OVERLEASE IS ASSIGNED, THE
ASSIGNOR SUBLANDLORD SHALL BE THEREUPON RELEASED AND DISCHARGED FROM ALL
COVENANTS, CONDITIONS AND AGREEMENTS OF SUBLANDLORD HEREUNDER ACCRUING WITH
RESPECT TO THE OVERLEASE FROM AND AFTER THE DATE OF SUCH ASSIGNMENT, BUT SUCH
COVENANTS, CONDITIONS AND AGREEMENTS SHALL BE BINDING ON THE ASSIGNEE UNTIL
THEREAFTER ASSIGNED. 


25.              NOTICES AND CURE PERIODS; CONDITIONS OF LIMITATION AND
REMEDIES.  


A.                ALL NOTICES HEREUNDER TO SUBLANDLORD OR SUBTENANT SHALL BE
GIVEN IN WRITING AND DELIVERED BY HAND, OR BY A REPUTABLE NATIONAL OVERNIGHT
COURIER, TO THE ADDRESSES SET FORTH BELOW:

 

                                    If to Sublandlord:

 

                                    Mizuho Securities USA Inc.

                                    320 Park Avenue

                                    12th Floor

                                    New York, New York  10022

                                    Attention:      General Counsel

 

 

-21- 

 

--------------------------------------------------------------------------------

 

 

                                    with a copy to:

 

                                    Jonathan D. Blum, Esq., PC

                                    214 Riverside Drive

                                    Suite 605

                                    New York, New York  10025

 

                                    If to Subtenant (prior to the Commencement
Date):

 

                                    Trans-Lux Corporation

                                    950 Third Avenue, Suite 2804

                                    New York, NY 10022

                                    Attention:  J.M. Allain, President and CEO

 

                                    With a copy to:

 

                                    Kristin Kreuder, Esq.

                                    44 Blue Spruce Circle

                                    Weston, CT  06883

 

                                    If to Subtenant (from and after the
Commencement Date):

 

                                    Trans-Lux Corporation

                                    445 Park Avenue, 20th Floor

New York, New York

                                    Attention:        J.M. Allain, President and
CEO

 

                                    With a copy to:

 

                                    Kristin Kreuder, Esq.

                                    44 Blue Spruce Circle

                                    Weston, CT  06883

 


B.                 BY NOTICE GIVEN IN THE AFORESAID MANNER, EITHER PARTY HERETO
MAY NOTIFY THE OTHER AS TO ANY CHANGE AS TO WHERE AND TO WHOM SUCH PARTY’S
NOTICES ARE THEREAFTER TO BE ADDRESSED.


C.                 THE EFFECTIVE DATE OF ANY NOTICE SHALL BE THE DATE OF RECEIPT
OF SUCH NOTICE (OR THE DATE THAT SUCH RECEIPT IS REFUSED, IF APPLICABLE). 

 

-22- 

 

--------------------------------------------------------------------------------

 

 


D.                IN CONNECTION WITH THE INCORPORATION BY REFERENCE OF NOTICE
AND OTHER TIME LIMIT PROVISIONS OF THE OVERLEASE INTO THIS SUBLEASE (AND EXCEPT
WITH RESPECT TO ACTIONS TO BE TAKEN BY SUBTENANT FOR WHICH SHORTER TIME LIMITS
ARE SPECIFICALLY SET FORTH IN THIS SUBLEASE, WHICH TIME LIMITS SHALL CONTROL FOR
THE PURPOSES OF THIS SUBLEASE), THE TIME LIMITS PROVIDED IN THE OVERLEASE FOR
THE GIVING OR MAKING OF ANY NOTICE BY THE TENANT THEREUNDER TO OVERLANDLORD, THE
HOLDER OF ANY MORTGAGE, THE LESSOR UNDER ANY GROUND OR UNDERLYING LEASE OR ANY
OTHER PARTY, OR FOR THE PERFORMANCE OF ANY ACT, CONDITION OR COVENANT OR THE
CURING OF ANY DEFAULT BY THE TENANT THEREUNDER, OR FOR THE EXERCISE OF ANY
RIGHT, REMEDY OR OPTION BY THE TENANT THEREUNDER, ARE CHANGED FOR THE PURPOSES
OF THIS SUBLEASE, BY SHORTENING THE SAME IN EACH INSTANCE:  (I) TO 45 CALENDAR
DAYS WITH RESPECT TO ALL SUCH PERIODS OF 60 OR MORE CALENDAR OR BUSINESS DAYS,
(II) TO TWENTY CALENDAR DAYS WITH RESPECT TO ALL SUCH PERIODS OF 30 OR MORE
CALENDAR OR BUSINESS DAYS BUT LESS THAN 60 CALENDAR OR BUSINESS DAYS, (III) TO
TEN CALENDAR DAYS WITH RESPECT TO ALL SUCH PERIODS OF 20 OR MORE CALENDAR OR
BUSINESS DAYS BUT LESS THAN 30 CALENDAR OR BUSINESS DAYS, (IV) TO FIVE CALENDAR
DAYS WITH RESPECT TO ALL SUCH PERIODS OF TEN OR MORE CALENDAR OR BUSINESS DAYS
BUT LESS THAN 20 CALENDAR OR BUSINESS DAYS, AND (V) TO TWO CALENDAR DAYS WITH
RESPECT TO ALL SUCH PERIODS OF FIVE OR MORE CALENDAR OR BUSINESS DAYS BUT LESS
THAN TEN CALENDAR OR BUSINESS DAYS; BUT IN ANY AND ALL EVENTS TO A TIME LIMIT
ENABLING SUBLANDLORD TO GIVE ANY NOTICE, PERFORM ANY ACT, CONDITION OR COVENANT,
CURE ANY DEFAULT, AND/OR EXERCISE ANY OPTION WITHIN THE TIME LIMIT RELATING
THERETO AS CONTAINED IN THE OVERLEASE.  SUBTENANT SHALL, IMMEDIATELY UPON
RECEIPT THEREOF, NOTIFY SUBLANDLORD OF ANY NOTICE SERVED BY OVERLANDLORD UPON
SUBTENANT UNDER ANY OF THE PROVISIONS OF THE OVERLEASE OR WITH REFERENCE TO THE
SUBLEASE PREMISES.  SUBTENANT SHALL IMMEDIATELY FURNISH NOTICE TO SUBLANDLORD OF
ANY ACTION TAKEN BY SUBTENANT TO CURE ANY DEFAULT UNDER, OR COMPLY WITH ANY
REQUEST OR DEMAND MADE BY OVERLANDLORD AND/OR SUBLANDLORD IN CONNECTION WITH THE
OVERLEASE (PERTAINING TO THE SUBLEASE PREMISES) OR THIS SUBLEASE.


26.              CONDITION OF THE SUBLEASE PREMISES. 


A.                IT IS UNDERSTOOD AND AGREED THAT ALL UNDERSTANDINGS AND
AGREEMENTS HERETOFORE HAD BETWEEN THE PARTIES ARE MERGED IN THIS SUBLEASE, WHICH
ALONE FULLY AND COMPLETELY EXPRESSES THEIR AGREEMENTS, AND THAT THE SAME ARE
ENTERED INTO AFTER FULL INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT
OR REPRESENTATION MADE BY THE OTHER AND NOT EMBODIED IN THIS SUBLEASE. 
SUBTENANT AGREES TO ACCEPT POSSESSION OF THE SUBLEASE PREMISES IN “AS IS” AND
“WHERE IS” CONDITION ON THE COMMENCEMENT DATE AND SUBLANDLORD IS NOT REQUIRED TO
PERFORM WORK OF ANY KIND, NATURE OR DESCRIPTION TO PREPARE THE SUBLEASE PREMISES
FOR SUBTENANT’S OCCUPANCY, OTHER THAN SUBLANDLORD’S WORK.


B.                 SUBTENANT ACKNOWLEDGES AND AGREES THAT ANY AND ALL
ALTERATIONS, INSTALLATIONS, RENOVATIONS OR OTHER ITEMS OF WORK NECESSARY TO
PREPARE THE SUBLEASE PREMISES FOR SUBTENANT’S INITIAL OCCUPANCY (“SUBTENANT’S
WORK”) SHALL BE PERFORMED BY SUBTENANT (SUBJECT TO THE PROVISIONS OF PARAGRAPH 9
ABOVE AND THE APPLICABLE PROVISIONS OF THE OVERLEASE), AT SUBTENANT’S SOLE COST
AND EXPENSE.

-23- 

 

--------------------------------------------------------------------------------

 

 


27.              SECURITY. 


A.                UPON THE EXECUTION OF THIS SUBLEASE, BUT SUBJECT TO THE
PROVISIONS OF SUBPARAGRAPH 27C BELOW, SUBTENANT SHALL DEPOSIT WITH SUBLANDLORD
THE SUM OF US$211,800.00 (THE “SECURITY DEPOSIT AMOUNT”), AS SECURITY FOR THE
FAITHFUL PERFORMANCE AND OBSERVANCE BY SUBTENANT OF ALL OF THE COVENANTS,
AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS OF THIS SUBLEASE.  SUBTENANT AGREES
THAT, IF SUBTENANT SHALL DEFAULT, BEYOND THE EXPIRATION OF THE APPLICABLE CURE
PERIOD (IF ANY), WITH RESPECT TO ANY OF THE COVENANTS, AGREEMENTS, TERMS,
PROVISIONS AND CONDITIONS THAT SHALL BE THE OBLIGATION OF SUBTENANT TO OBSERVE,
PERFORM OR KEEP UNDER THE TERMS OF THIS SUBLEASE, INCLUDING THE PAYMENT OF THE
FIXED RENT AND ADDITIONAL CHARGES, SUBLANDLORD MAY USE, APPLY OR RETAIN THE
WHOLE OR ANY PART OF THE SECURITY BEING HELD BY SUBLANDLORD (THE “SECURITY”) TO
THE EXTENT REQUIRED FOR THE PAYMENT OF ANY FIXED RENT AND ADDITIONAL CHARGES, OR
ANY OTHER PAYMENTS AS TO WHICH SUBTENANT SHALL BE IN DEFAULT OR FOR ANY MONIES
WHICH SUBLANDLORD MAY EXPEND OR MAY BE REQUIRED TO EXPEND BY REASON OF
SUBTENANT’S DEFAULT BEYOND THE EXPIRATION OF THE APPLICABLE CURE PERIOD (IF
ANY), WITH RESPECT TO ANY OF THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND
CONDITIONS OF THIS SUBLEASE, INCLUDING ANY DAMAGES OR DEFICIENCY IN THE
RELETTING OF THE SUBLEASE PREMISES, WHETHER SUCH DAMAGES OR DEFICIENCY ACCRUED
BEFORE OR AFTER SUMMARY PROCEEDINGS OR OTHER RE-ENTRY BY SUBLANDLORD. 
SUBLANDLORD SHALL NOT BE REQUIRED TO SO USE, APPLY OR RETAIN THE WHOLE OR ANY
PART OF THE SECURITY SO DEPOSITED, BUT IF THE WHOLE OR ANY PART THEREOF SHALL BE
SO USED, APPLIED OR RETAINED, THEN SUBTENANT SHALL, UPON DEMAND, IMMEDIATELY
DEPOSIT WITH SUBLANDLORD AN AMOUNT IN CASH EQUAL TO THE AMOUNT SO USED, APPLIED
OR RETAINED, SO THAT SUBLANDLORD SHALL HAVE THE ENTIRE SECURITY ON HAND AT ALL
TIMES DURING THE TERM.  IN THE EVENT THAT SUBTENANT SHALL FULLY AND FAITHFULLY
COMPLY WITH ALL OF THE TERMS, PROVISIONS, COVENANTS, AGREEMENTS AND CONDITIONS
OF THIS SUBLEASE, THE SECURITY SHALL BE RETURNED TO SUBTENANT WITHIN 60 DAYS
AFTER THE EXPIRATION DATE AND DELIVERY OF EXCLUSIVE POSSESSION OF THE SUBLEASE
PREMISES TO SUBLANDLORD.  IN THE EVENT OF ANY MAKING OR ASSIGNMENT OF ANY GROUND
OR UNDERLYING LEASE, OR UPON AN ASSIGNMENT OF SUBLANDLORD’S INTEREST IN THIS
SUBLEASE:  (I) SUBLANDLORD SHALL HAVE THE RIGHT TO TRANSFER THE SECURITY TO THE
ASSIGNEE OR LESSEE OR TRANSFEREE, (II) UPON ACKNOWLEDGMENT BY SUCH ASSIGNEE OR
LESSEE OR TRANSFEREE OF RECEIPT OF THE SECURITY, SUBLANDLORD SHALL THEREUPON BE
RELEASED BY SUBTENANT FROM ALL LIABILITY FOR THE RETURN OF SUCH SECURITY, AND
(III) SUBTENANT AGREES TO LOOK SOLELY TO SUBLANDLORD’S SUCCESSOR FOR THE RETURN
OF SAID SECURITY; IT BEING AGREED THAT THE PROVISIONS HEREOF SHALL APPLY TO
EVERY TRANSFER OR ASSIGNMENT MADE OF THE SECURITY TO A NEW SUBLANDLORD. 
SUBTENANT FURTHER COVENANTS THAT SUBTENANT WILL NOT ASSIGN OR ENCUMBER OR
ATTEMPT TO ASSIGN OR ENCUMBER THE MONIES DEPOSITED HEREIN AS SECURITY, AND THAT
NEITHER SUBLANDLORD NOR SUBLANDLORD’S SUCCESSORS OR ASSIGNS SHALL BE BOUND BY
ANY SUCH ASSIGNMENT, ENCUMBRANCE, ATTEMPTED ASSIGNMENT OR ATTEMPTED ENCUMBRANCE.


B.                 SUBJECT TO THE PROVISIONS OF SUBPARAGRAPH 27C BELOW,
SUBLANDLORD AGREES TO PLACE THE SECURITY IN AN INTEREST-BEARING ACCOUNT, AND,
UNLESS DISBURSED OR APPLIED BY SUBLANDLORD AS PROVIDED IN SUBPARAGRAPH 27A
ABOVE, THE INTEREST EARNED THEREON (LESS AN AMOUNT EQUAL TO ONE PERCENT OF THE
SECURITY, WHICH MAY BE RETAINED BY SUBLANDLORD EACH YEAR AS COMPENSATION FOR
MANAGEMENT AND ADMINISTRATION OF SAID ACCOUNT) SHALL, IN SUBLANDLORD’S
DISCRETION:  (I) BE ADDED TO THE SECURITY DEPOSIT AMOUNT AS ADDITIONAL SECURITY,
AND SHALL BE HELD AND/OR DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF SAID
SUBPARAGRAPH 27A, OR (II) BE DISBURSED ANNUALLY TO SUBTENANT WITHIN 60 DAYS
FOLLOWING SUBLANDLORD’S RECEIPT OF A WRITTEN REQUEST THEREFOR FROM SUBTENANT,
BUT ONLY IF SUBTENANT SHALL NOT BE IN DEFAULT, BEYOND THE EXPIRATION OF THE
APPLICABLE CURE PERIOD (IF ANY), WITH RESPECT TO ANY OF SUBTENANT’S OBLIGATIONS
UNDER THIS SUBLEASE.


C.                 (I)         NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SUBPARAGRAPH 27A ABOVE, SIMULTANEOUSLY WITH THE EXECUTION OF THIS
SUBLEASE BY SUBTENANT, SUBTENANT SHALL DELIVER TO SUBLANDLORD, IN LIEU OF THE
CASH SECURITY DEPOSIT DELIVERED PURSUANT TO SUBPARAGRAPH 27A ABOVE, A CLEAN,
IRREVOCABLE, TRANSFERABLE AND UNCONDITIONAL LETTER OF CREDIT (THE “LETTER OF
CREDIT”) ISSUED BY AND DRAWN UPON A COMMERCIAL BANK (HEREINAFTER REFERRED TO AS
THE “ISSUING BANK”) WHICH SHALL BE A MEMBER BANK OF THE NEW YORK CLEARINGHOUSE
ASSOCIATION (OR, IN THE ALTERNATIVE, WHICH SHALL HAVE OFFICES FOR BANKING
PURPOSES IN THE BOROUGH OF MANHATTAN AND SHALL HAVE A NET WORTH OF NOT LESS THAN
$1,000,000,000, WITH APPROPRIATE EVIDENCE THEREOF TO BE SUBMITTED BY SUBTENANT),
WHICH LETTER OF CREDIT SHALL: (I) HAVE A TERM OF NOT LESS THAN ONE YEAR, (II) BE
IN THE FORM ANNEXED HERETO AS EXHIBIT C, (III) BE FOR THE BENEFIT OF
SUBLANDLORD, (IV) BE IN THE AMOUNT OF THE SECURITY DEPOSIT AMOUNT, (V) EXCEPT AS
OTHERWISE PROVIDED IN THIS SUBPARAGRAPH 27C, CONFORM AND BE SUBJECT TO THE
INTERNATIONAL STANDBY PRACTICES (ISP 1998, PUBLICATION 590) (OR ANY REVISION
THEREOF OR SUCCESSOR THERETO) AND (TO THE EXTENT NOT INCONSISTENT THEREWITH) THE
LAWS OF THE STATE OF NEW YORK, INCLUDING THE UNIFORM COMMERCIAL CODE, (VI) BE
FULLY TRANSFERABLE BY SUBLANDLORD WITHOUT ANY FEES OR CHARGES THEREFOR (OR, IF
THE LETTER OF CREDIT SHALL PROVIDE FOR THE PAYMENT OF ANY TRANSFER FEES OR
CHARGES, THE SAME SHALL BE PAID BY SUBTENANT AS AND WHEN SUCH PAYMENT SHALL BE
REQUESTED BY THE ISSUING BANK (AND THE SAME SHALL CONSTITUTE ADDITIONAL CHARGES
HEREUNDER)), (VII) PROVIDE THAT SUBLANDLORD SHALL BE ENTITLED TO DRAW UPON THE
LETTER OF CREDIT IN NEW YORK CITY UPON PRESENTATION TO THE ISSUING BANK OF A
SIGHT DRAFT ACCOMPANIED BY SUBLANDLORD’S STATEMENT THAT SUBLANDLORD IS THEN
ENTITLED TO DRAW UPON THE LETTER OF CREDIT PURSUANT TO THE TERMS OF THIS
SUBLEASE, AND (VIII) PROVIDE THAT THE LETTER OF CREDIT SHALL BE DEEMED
AUTOMATICALLY RENEWED, WITHOUT AMENDMENT, FOR CONSECUTIVE PERIODS OF ONE YEAR
EACH YEAR THEREAFTER DURING THE ENTIRE TERM AND FOR A PERIOD OF 60 DAYS
THEREAFTER, UNLESS THE ISSUING BANK SHALL SEND NOTICE (THE “NON-RENEWAL NOTICE”)
TO SUBLANDLORD BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, NOT LESS THAN 60
DAYS NEXT PRECEDING THE THEN EXPIRATION DATE OF THE LETTER OF CREDIT THAT THE
ISSUING BANK ELECTS NOT TO RENEW SUCH LETTER OF CREDIT, IN WHICH CASE
SUBLANDLORD SHALL HAVE THE RIGHT, BY SIGHT DRAFT ON THE ISSUING BANK, TO RECEIVE
THE MONIES REPRESENTED BY THE THEN-EXISTING LETTER OF CREDIT, AND TO HOLD AND/OR
DISBURSE SUCH PROCEEDS PURSUANT TO THE TERMS OF SUBPARAGRAPH 27A ABOVE AS CASH
SECURITY.  IF SUBLANDLORD SHALL FAIL, FOR ANY REASON WHATSOEVER, TO DRAW UPON
THE LETTER OF CREDIT WITHIN SAID 60 DAY PERIOD, AND THE LETTER OF CREDIT SHALL
EXPIRE PRIOR TO THE 60TH DAY FOLLOWING THE EXPIRATION DATE OF THE TERM, THEN
SUBTENANT SHALL, UPON DEMAND, IMMEDIATELY FURNISH SUBLANDLORD WITH A REPLACEMENT
LETTER OF CREDIT (WHICH SHALL COMPLY WITH ALL OF THE CONDITIONS SET FORTH IN
THIS SUBPARAGRAPH 27C), SO THAT SUBLANDLORD SHALL HAVE THE ENTIRE SECURITY ON
HAND AT ALL TIMES DURING THE TERM AND FOR A PERIOD OF 60 DAYS THEREAFTER. 
SUBTENANT ACKNOWLEDGES AND AGREES THAT THE LETTER OF CREDIT SHALL BE DELIVERED
TO SUBLANDLORD AS SECURITY FOR THE FAITHFUL PERFORMANCE AND OBSERVANCE BY
SUBTENANT OF ALL OF THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS
OF THIS SUBLEASE, AND THAT SUBLANDLORD SHALL HAVE THE RIGHT TO DRAW UPON THE
LETTER OF CREDIT IN ANY INSTANCE IN WHICH SUBLANDLORD WOULD HAVE THE RIGHT TO
USE, APPLY OR RETAIN THE WHOLE OR ANY PART OF ANY CASH SECURITY DEPOSITED WITH
SUBLANDLORD PURSUANT TO SUBPARAGRAPH 27A ABOVE.

 

-24- 

 

--------------------------------------------------------------------------------

 

 

                                                (ii)        With respect to the
Letter of Credit being required hereunder in lieu of cash security, upon
Subtenant’s delivery of the Letter of Credit to Sublandlord:  (i) all references
to “Security” in Subparagraph 27A above shall be deemed to refer to the Letter
of Credit, or any proceeds thereof as may be drawn upon by Sublandlord, and (ii)
the provisions of Subparagraph 27B above shall apply only to such Letter of
Credit proceeds (if any) as may be drawn and held by Sublandlord.

 


28.              MISCELLANEOUS.  THIS SUBLEASE IS MADE IN THE STATE OF NEW YORK
AND SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS THEREOF.  THIS SUBLEASE
SUPERSEDES ANY AND ALL OTHER OR PRIOR UNDERSTANDINGS, AGREEMENTS, COVENANTS,
PROMISES, REPRESENTATIONS OR WARRANTIES OF OR BETWEEN THE PARTIES (WHICH ARE
FULLY MERGED HEREIN).  THE HEADINGS IN THIS SUBLEASE ARE FOR PURPOSES OF
REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF. 
WHENEVER NECESSARY OR APPROPRIATE, THE NEUTER GENDER AS USED HEREIN SHALL BE
DEEMED TO INCLUDE THE MASCULINE AND FEMININE; THE MASCULINE TO INCLUDE THE
FEMININE AND NEUTER; THE FEMININE TO INCLUDE THE MASCULINE AND NEUTER; THE
SINGULAR TO INCLUDE THE PLURAL; AND THE PLURAL TO INCLUDE THE SINGULAR.  THIS
SUBLEASE SHALL NOT BE BINDING UPON SUBLANDLORD FOR ANY PURPOSE WHATSOEVER UNLESS
AND UNTIL SUBLANDLORD HAS DELIVERED TO SUBTENANT A FULLY EXECUTED DUPLICATE
ORIGINAL HEREOF.

 

-25- 

 

--------------------------------------------------------------------------------

 

 


29.              VALID AUTHORITY.   SUBTENANT HEREBY REPRESENTS AND WARRANTS TO
SUBLANDLORD THAT: 


A.                SUBTENANT IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, AND HAS THE FULL RIGHT AND
AUTHORITY TO ENTER INTO THIS SUBLEASE; AND


B.                 THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SUBLEASE BY
SUBTENANT:  (I) HAS BEEN DULY AUTHORIZED, (II) DOES NOT CONFLICT WITH ANY
PROVISIONS OF ANY INSTRUMENT TO WHICH SUBTENANT IS A PARTY OR BY WHICH SUBTENANT
IS BOUND, AND (III) CONSTITUTES A VALID, LEGAL AND BINDING OBLIGATION OF
SUBTENANT. 


30.              FAILURE TO GIVE POSSESSION.  IF SUBLANDLORD SHALL BE UNABLE TO
GIVE POSSESSION OF THE SUBLEASE PREMISES TO SUBTENANT ON THE COMMENCEMENT DATE
FOR ANY REASON WHATSOEVER, SUBLANDLORD SHALL NOT BE SUBJECT TO ANY LIABILITY FOR
FAILURE TO GIVE POSSESSION ON SAID DATE AND THE VALIDITY OF THIS SUBLEASE SHALL
NOT BE IMPAIRED UNDER SUCH CIRCUMSTANCES, NOR SHALL THE SAME BE CONSTRUED TO
EXTEND THE TERM OF THIS SUBLEASE, BUT THE FIXED RENT SHALL BE ABATED (PROVIDED
THAT SUBTENANT IS NOT RESPONSIBLE FOR THE INABILITY TO OBTAIN POSSESSION) UNTIL
SUBLANDLORD SHALL HAVE DELIVERED POSSESSION OF THE SUBLEASE PREMISES TO
SUBTENANT.  THE PROVISIONS OF THIS PARAGRAPH 30 SHALL BE CONSIDERED AN EXPRESS
AGREEMENT GOVERNING ANY CASE OF SUBLANDLORD’S FAILURE TO DELIVER POSSESSION OF
THE SUBLEASE PREMISES, AND ANY LAW NOW OR HEREAFTER IN FORCE WHICH IS
INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH 34 SHALL HAVE NO APPLICATION
IN SUCH CASE.


31.              CONSENT OF OVERLANDLORD UNDER THE OVERLEASE.  THIS SUBLEASE
SHALL HAVE NO EFFECT UNTIL OVERLANDLORD SHALL HAVE GIVEN WRITTEN CONSENT
HERETO.  IF OVERLANDLORD DOES NOT CONSENT TO THIS SUBLEASE FOR ANY REASON
WHATSOEVER WITHIN 45 DAYS AFTER THE DATE HEREOF, THEN EITHER PARTY MAY ELECT TO
CANCEL THIS SUBLEASE BY GIVING NOTICE TO THE OTHER PARTY AFTER THE EXPIRATION OF
SAID 45-DAY PERIOD, BUT PRIOR TO THE GIVING OF SAID CONSENT BY OVERLANDLORD TO
THIS SUBLEASE.  SUBTENANT ACKNOWLEDGES THAT SUBTENANT MAY BE REQUIRED TO EXECUTE
AND DELIVER A CONSENT AGREEMENT AS A CONDITION PRECEDENT TO THE EXECUTION
THEREOF BY OVERLANDLORD.  SUBTENANT AGREES THAT SUBTENANT SHALL PROMPTLY EXECUTE
AND DELIVER TO SUBLANDLORD SUCH CONSENT AGREEMENT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS PARAGRAPH 31, IN THE EVENT THAT OVERLANDLORD
(EITHER DIRECTLY OR THROUGH ITS ATTORNEYS) SHALL HAVE FORWARDED A FORM OF
CONSENT TO SUBLANDLORD WITHIN SAID 45-DAY PERIOD, BUT SUCH CONSENT SHALL NOT
HAVE BEEN EXECUTED BY ALL PARTIES THERETO FOR ANY REASON WHATSOEVER, THEN SAID
45-DAY PERIOD SHALL BE EXTENDED BY AN ADDITIONAL PERIOD OF 30 DAYS, DURING WHICH
PERIOD SUBLANDLORD AND SUBTENANT SHALL DILIGENTLY AND IN GOOD FAITH TAKE ALL
REASONABLE ACTS NECESSARY TO OBTAIN SAID CONSENT.  IF EITHER PARTY SHALL HAVE
GIVEN NOTICE OF CANCELLATION TO THE OTHER PARTY (IN ACCORDANCE WITH THE
PROVISIONS OF THIS PARAGRAPH 31), THEN: (I) SUBLANDLORD SHALL NOT BE OBLIGATED
TO TAKE ANY FURTHER ACTION TO OBTAIN SUCH CONSENT, (II) SUBLANDLORD SHALL REFUND
TO SUBTENANT THE INSTALLMENT OF FIXED RENT PAID BY SUBTENANT, AS WELL AS THE
SECURITY (IF ANY) DEPOSITED BY SUBTENANT, AT THE EXECUTION OF THIS SUBLEASE, AND
(III) THIS SUBLEASE SHALL THEREUPON BE DEEMED NULL AND VOID AND OF NO FURTHER
FORCE AND EFFECT, AND NEITHER OF THE PARTIES HERETO SHALL HAVE ANY RIGHTS OR
CLAIMS AGAINST THE OTHER.

 

-26- 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease
as of the day and year first written above. 

 

                                                                       
SUBLANDLORD:

 

                                                                        MIZUHO
SECURITIES USA INC.

 

 

                                                                        By:     
________________________________

                                                                                   
Name:

                                                                                   
Title:

 

                                                                       
SUBTENANT:

 

                                                                       
TRANS-LUX CORPORATION

 

 

                                                                        By:     
________________________________

                                                                                   
Name:

                                                                                   
Title:

 

 

-27- 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
Floor Plan

 

[See attached.]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
Overlease

 

[See attached.]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C
Form of Letter of Credit

 

NO.___________       Date _____________ Irrevocable Letter of Credit
#_____________

 

BENEFICIARY

 

_________________________

_________________________

_________________________

_________________________

 

Dear Sir(s),

            At the request and for the account of            
                                                                       
          , a New York corporation having an office at
                                                                        
           ,  we  hereby establish our Irrevocable Standby Letter of Credit in
your (Beneficiary’s) favor in the maximum aggregate amount of U.S. $  
            .  

            Drawings under this Letter of Credit shall be available by your
drafts at sight, accompanied by your statement, purportedly signed by one of
your authorized officers, partners or agents, that you are entitled to draw the
amount of the drawing pursuant to the terms of a sublease dated as of
                        , 2014, executed by and between ___________________, and
                                               , which shall be duly presented
at our offices at
                                                                                               
                          [Name of Bank],                              
                                                                                               
  [Address of Bank in Manhattan, New York City], and shall be accompanied by the
original of this Letter of Credit.  

This Letter of Credit may be transferred, without charge or fee but otherwise in
accordance with the provisions of Rule 6 of the International Standby Practices
referred to below, to any transferee of the interest of the sublandlord under
the sublease dated as of                                         , 2014, between
_______________, as sublandlord, and
                                                                   , as
subtenant.

            This Letter of Credit shall expire at our counters at the close of
business on                       , 20       ("Expiration Date"); provided that,
it is a condition of this Letter of Credit that it shall be deemed to be
automatically extended for a period of one year from the present or any future
Expiration Date (each anniversary of the Expiration Date being deemed to be an
"Expiration Date"[provide for final Expiration Date to be at least 60 days after
Lease Expiration Date]), unless we shall notify you by written notice given by
registered mail, return receipt requested, at least 60 days prior to any such
Expiration Date that we elect not to renew this Letter of Credit for such
additional period, in which case you shall have the right on or before the
Expiration Date to draw on us the full amount of this Letter of Credit by your
sight draft, accompanied by your signed written statement that you are drawing
under Letter of Credit #       because you have received notice of non-renewal
of such Letter of Credit from us, and you have the right to draw the full amount
of the Letter of Credit pursuant to the terms of the sublease dated as of
                             , 2014, between _____________________, as
sublandlord, and                             
                                                                        , as
subtenant.   

Partial drawings are permitted under this Letter of Credit.

All drafts drawn under this Letter of Credit must bear on their face the clause
"Drawn under                                  [Insert Name of Bank] Letter of
Credit #                ". 

Except so far as otherwise expressly stated, this Letter of Credit is subject to
the International Standby Practices (ISP 1998, Publication 590) of the
International Chamber of Commerce and (to the extent not inconsistent therewith)
the laws of the State of New York, including the Uniform Commercial Code.

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D
Sublandlord’s Work

Sublandlord shall:

 

•                     Replace the current existing carpeting and wall base with
Mohawk 24” X 24” Carpet Tile and Johnsonite wall base throughout the Sublease
Premises. Selection samples were made available to Subtenant.  

 

•                     Restore the existing ceiling by recoating the ceiling
tiles, grid and diffusers with a bright white, non-bridging and non-toxic
coating in the Sublease Premises.

 

•                     Install new Azrock or Mannington Vinyl Composition Tile in
the existing pantry area of the Sublease Premises. Selections samples were made
available to Subtenant.

 

 

 

 

 

--------------------------------------------------------------------------------